 604320 NLRB No. 25DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1On July 14, 1995, Administrative Law Judge Marvin Roth issuedthe attached decision. The Respondent filed exceptions and a sup-
porting brief. The General Counsel filed a brief in support of the
judge's decision and an answering brief.The National Labor Relations Board has delegated its authority inthis proceeding to a three-member panel.2The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.The Respondent also has excepted to the judge's decision assertingthat it evidences bias and prejudice. On our full consideration of the
entire record in these proceedings, we find no evidence that the
judge prejudged the case, made prejudicial rulings, or exhibited im-
permissible bias against the Respondent in his analysis and discus-
sion of the evidence.1All dates are here are for 1992 unless otherwise indicated.2By a ruling and order dated April 6, 1995, I directed that thestenographic transcript of proceedings be corrected in certain re-
spects.The Chester County Hospital and InternationalBrotherhood of Teamsters, AFL±CIO, Local
312. Case 4±CA±21243December 28, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDTRUESDALEThis case presents questions whether the judge cor-rectly found that the Respondent violated Section
8(a)(5) and (1) of the Act by failing to bargain in good
faith with the Union and by unilaterally failing to give
bargaining unit employees a scheduled across-the-
board wage increase, and that the Respondent violated
Section 8(a)(1) by engaging in surveillance of, or cre-
ating the impression of surveillance, of protected em-
ployee union activities.1The Board has considered thedecision and the record in light of the exceptions and
briefs and has decided to affirm the judge's rulings,
findings,2and conclusions and to adopt the rec-ommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, the Chester County Hos-
pital, West Chester, Pennsylvania, its officers, agents,
successors, and assigns, shall take the action set forth
in the Order.Richard P. Heller, Esq., for the General Counsel.G. Roger King, Esq., of Columbus, Ohio, and Julia M. Bros,Esq., of Washington, D.C., for the Respondent.Mark P. Muller, Esq., of Chester, Pennsylvania, for theCharging Party.DECISIONSTATEMENTOFTHE
CASEMARVINROTH, Administrative Law Judge. This case washeard at Philadelphia, Pennsylvania, on February 1, 2, and 3,
1995. The charge and amended charges were filed respec-
tively on November 23 and 30, 1992, and January 11 and
21, 1993, by International Brotherhood of Teamsters, AFL±
CIO, Local 312 (the Union).1The complaint, which issuedon July 20, 1993, alleges that the Chester County Hospital
(the Company or Respondent) violated Section 8(a)(1) and
(5) of the National Labor Relations Act. The gravamen of
the complaint is that the Company allegedly (1) engaged in
surveillance of employees' union activities, (2) unilaterally
failed and refused to provide bargaining unit employees with
a scheduled across-the-board wage increase, and (3) failed
and refused to bargain in good faith with the Union over the
terms of a collective-bargaining contract. The Company's an-
swer denies the commission of the alleged unfair labor prac-
tices, and affirmatively contends, in sum, that: (1) the Com-
pany fulfilled its bargaining obligations, (2) the Union bar-
gained in bad faith, (3) the instant charge was not timely
filed with respect to the alleged unilateral failure to grant a
wage increase, and (4) the Union and the Board are estopped
from proceeding with respect to the alleged 8(a)(5) viola-
tions, by reason of positions taken by the Union in the nego-
tiations. All parties were afforded full opportunity to partici-
pate, to present relevant evidence, to argue orally, and to file
briefs. The General Counsel and the Company each filed a
brief.On the entire record in this case,2and from my observa-tion of the demeanor of the witnesses, and having considered
the arguments of counsel and the briefs filed by the parties,
I make the followingFINDINGSOF
FACTI. JURISDICTIONThe Company, a Pennsylvania corporation, is engaged inthe operation of an acute-care not-for-profit hospital (the
Hospital) located in West Chester, Pennsylvania. In the con-
duct of its operations, the Company annually derives gross
revenues in excess of $250,000, and annually purchases and
receives at its hospital goods and materials valued in excess
of $50,000 directly from points outside Pennsylvania. I find,
as the Company admits, that it is an employer engaged in
commerce within the meaning of Section 2(2), (6), and (7)
of the Act, and a health-care institution within the meaning
of Section 2(14) of the Act.II. THELABORORGANIZATIONANDTHEBARGAINING
UNITINVOLVED
The Union is a labor organization within the meaning ofSection 2(5) of the Act. On December 3, 1991, following a
Board-conducted election, the Union was certified as collec-
tive-bargaining representative of the Company's employees
in the following unit: 605CHESTER COUNTY HOSPITALAll full-time and regular part-time skilled maintenanceand groundskeeping employees employed at the Com-
pany's 701 East Marshall Street, West Chester, Penn-
sylvania facility, excluding all other employees, office
clericals, guards and supervisors as defined by the Act.The certified unit consisted of about 20 skilled maintenanceemployees. At all times since December 1991, the Company
has employed about 1400 employees. Other than the certified
unit employees, none of the Company's employees were rep-
resented by any labor organization during this time period.III. THEALLEGEDUNFAIRLABORPRACTICES
A. Preliminary Contacts Between the Parties and anOverview of the NegotiationsBy letter dated December 3, 1991, Company Counsel Ste-ven B. Silverman informed Union Secretary-Treasurer Tim
Lehman that: Historically, the Hospital has had a wage pol-icy for all of its employees consisting of an annual across-
the-board wage increase, together with an annual review foreach employee on the employee's individual anniversary date
of employment'' (Emphasis added.) Company counsel indi-
cated that some bargaining unit employees had upcoming
employment anniversary dates. He added that the Company
had a discretionary Christmas bonus ``which it intends to
grant to all of its employees.'' Company counsel added that
in view of the Union's certification, and the Company's wish
to avoid taking unilateral action, he was requesting the
Union's view on how to handle these matters.Union Secretary-Treasurer Lehman promptly replied. Byletter also dated December 3, 1991, he asserted that when ne-
gotiations began, all issues, including wages, would be
bargainable, and that until that time, the Union had ``no
problem with the Company continuing its normal policies
concerning wage and salary review and Christmas bonus.''
Lehman declared: ``As long as the hospital adheres to its es-tablished policy concerning the items raised in your letter
during the interim, until an agreement is reached, we do not
intend to challenge it.'' (Emphasis added.) Lehman requesteda copy of the Company's wage and Christmas bonus policies
in order to ``monitor them.'' In a subsequent letter dated Jan-
uary 3, 1992, Lehman requested additional information, in-
cluding the classification and wage schedules and benefit
policies. The General Counsel does not contend that the
Company failed to furnish the Union the requested informa-
tion.It is undisputed that in July 1991 the Company granted anacross-the-board wage increase to all its employees.The Company, by its December 3, 1991 letter, unequivo-cally told the Union that the Company had an established
policy of granting an annual across-the-board increase to all
its employees, i.e., that it did not regard the increase as dis-
cretionary (apart from the amount) or subject to limitation to
less than all its employees. The Company highlighted this as-sertion by distinguishing the increase from annual individual
reviews, and from the Christmas bonus, which it regarded as
discretionary, albeit granted to all employees. The Union, in
its response, made clear that it had no objection to the Com-
pany's asserted policies, and anticipated that until a contract
was reached, the Company would follow such practices withrespect to the unit employees, including the annual across-the-board wage increase.On February 21, union and company representatives metpreliminary to commencement of formal contract negotia-
tions. Present for the Union were then Union Secretary-
Treasurer Timothy Lehman, Union Vice president Ted
Uniatowski, and Union General Counsel Mark Muller.
Present for the Company were its counsel, Roger King, and
Assistant Director of Human Resources Mark Felici.The union representatives asserted in sum that they wantedto maintain existing benefits and wages. They said the unit
employees were principally concerned about job security and
their perceived need for a grievance-and-arbitration proce-
dure. They indicated they would request standard ``boiler
plate'' language on union security, dues checkoff, grievance
and arbitration, and several other matters. Lehman opined
that the negotiations should be easy.Attorney King, the Company's principal spokesperson, dis-agreed with Lehman's appraisal. He opined that there would
be difficulty in accepting the Union's boilerplate language.
King said the Company was concerned that the Union would
expand its organizing efforts throughout the Hospital. Leh-
man said that the Union was not then interested in organizing
other employees, but its main concern was getting a contract
for the unit employees. The company representatives did not,
at this meeting, indicate any problems with maintaining ex-
isting benefits and wages. The parties scheduled negotiations
to commence on March 17.The parties met in 20 negotiating sessions over a periodof nearly 2 years. They met on March 17, April 9, May 27
and 28, June 19, 25, and 26, July 8, 22, and 23, August 25,
September 2, October 7, 28, and 30, and November 9, 1992.
After the Union filed the present unfair labor practice
charges, the parties resumed contract negotiations. They met
on March 29, May 17, July 14, and December 22, 1993.
They never reached agreement on a contract.The Union's negotiating team initially consisted of VicePresident Uniatowski, Secretary-Treasurer Lehman, and Unit
Steward Doyle Donovan. Uniatowski served as union chief
negotiator in the first two sessions. Thereafter, he remainedon the union team throughout the negotiations. Lehman, who
had supervisory authority over Uniatowski, occasionally at-
tended negotiating sessions. Unit employee Ed Hoxter some-
times substituted for Donovan. Donovan last attended a bar-
gaining session on October 30, 1992. Sometime thereafter,
the Company discharged Donovan. Dan McCullough re-
placed him as union steward.Union Counsel Mark Muller did not attend the first twobargaining sessions. The Union preferred that its counsel not
participate in negotiations. However, Muller subsequently as-
sumed union office (on April 1 as vice president and on May
4 as business agent). Thereafter, Muller functioned as the
Union's chief negotiator.Attorney King was the Company's chief negotiator. Com-pany Assistant Director of Human Resources Mark Felici at-
tended the negotiations through March 29, 1993. Subse-
quently, he left the Company's employ. Company Director of
Human Resources Richard Bramble replaced Felici in the ne-
gotiations. Company Assistant Vice President for Support
Services Louis Guardiani was present throughout the negotia-
tions. 606DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Among the participants, Muller, Felici, and Guardiani tooknotes during the negotiations. These notes were presented in
evidence. Felici took the most copious notes. Muller testified
that his purpose in taking notes was to keep track of contract
proposals and their status.Among the participants, Muller, Felici, Guardiani, andBramble testified concerning the negotiations. Muller and
Felici were the principal witnesses respectively for the Gen-
eral Counsel and the Company.Felici testified in sum as follows concerning his approachto the negotiations. He wanted a contract which was in the
best interests of the Company and the Union. He did not
know or even consider how the Union or the unit employees
would react to each company proposal. He viewed the bar-
gaining as a ``give and take'' process. At a subsequent point
in this decision, I shall discuss the significance of this testi-
mony.During the course of the negotiations, the Union on fouroccasions presented comprehensive contract proposals
(March 17, October 30, and November 9, 1992, and by letter
dated February 25, 1993). The Company never submitted a
comprehensive contract proposal. Rather, the Company pre-
sented its proposals on a piecemeal basis, beginning with its
first proposals at the May 27, 1992 session, and continuing
thereafter. The Company variously submitted initial subject
matter proposals on May 27 and 28, June 19 and 25, July
8, 22 and 23, and November 9, 1992.B. The First Phase of Negotiations (March 17±June 26)and Company Actions with Respect to Personnel PolicyUnion Vice President Ted Uniatowski drafted the Union'sproposed contract, which he presented to the Company at the
first session on March 17. The following is a summary of
the Union's principal proposals:1. Union recognition. Recognition for the certified unit,i.e., in the language of the certification. The certified unit in-
cluded one regular part-time employee. The other employees
were fulltime.2. Union security and checkoff. A standard, or conven-tional, 30-day union-security clause and checkoff of union
dues and initiation fees. The Company would also deduct
voluntary employee contributions to DRIVE. Both union se-
curity and checkoff are subject to and as permitted by law.3. Seniority. Promotional opportunity and job securityshould increase in proportion to length of continuous service.
Both full-time and part-time employees would have seniority
rights.4. Layoffs would be in inverse order of seniority.5. Recall would be in inverse order of layoff.6. Job stewards. The proposal spelled out the duties ofstewards, including investigation, presentation, and process-
ing of grievances, without loss of pay. Stewards would have
superseniority as to job security. The Company could impose
greater discipline against a steward for violation of the no-
strike clause.7. Inspection Privileges (visitation). The Union would beentitled to access to the Hospital to investigate working con-
ditions, adjust disputes, collect dues, and determine contract
compliance, provided there was no interruption of the Hos-
pital's working schedule.8. Suspension and Discharge. These required ``justcause,'' written notice to the employee and the Union, andone prior written warning (except for four causes). If proventhat the suspension or discharge was unjust, the employee
would be entitled to reinstatement with backpay. Disciplinary
notices would remain in effect for a maximum of 6 months
(Inserted change to 12 months).9. Grievance procedure±Arbitration. A three-step proce-dure with ``final, conclusive and binding arbitration'' as the
final step. A grievance is defined as any question raised
under the contract or dispute raised by the employee or the
Union. The arbitrator has no power to change the contract.
Arbitration fees are divided equally between the Company
and the Union. The steward is permitted time to investigate
and adjust grievances. Settlements and decisions are final and
binding.10. No-strike or lockout. Employees are subject to dis-cipline, including discharge, for striking during contract term.
However, it is not a contract violation for employees to
refuse to cross a primary picket line or enter premises in-
volved in a primary labor dispute.11. Military Service. (In accordance with law.)12. Wages. Annual successive increases of 20 cents, 25cents, and 30 cents per hour, plus C.O.L.A. based on current
company policy. Time and one-half for all hours worked
over 8 hours per day or 40 hours per week. The proposal
added a stricken notation concerning certain alleged prob-
lems, specifically, working alone on off-shifts, and pay for
weekend work.13. Benefits. All current benefits shall remain in effect andincreased whenever increased for nonunit personnel (``me-
too'' clause). These include vacations, holidays, sick leave,
jury duty, health and welfare, pension, shift differential,
leadman premium, and funeral leave. As will be discussed,
these benefits were described in the Company's employee
handbook and other company-generated documents.14. (Omnibus). All current practices and policies would bepresented to the Union for discussion at the bargaining table.15. Subcontracting. Not permitted if such would result inlayoff or reduction of work or earnings opportunity for unit
employees.16. Posting of Notices. The Company will provide theUnion with a bulletin board.17. Extra Contract Agreements. The Company will notenter into agreements with its employees which conflict with
the contract.18. Non-Discrimination. Insertions limit clause to bargain-ing unit employees.19. Savings and Severability. If a contract section is heldinvalid, the parties will negotiate. If no agreement, the Com-
pany will be bound by the Union's position if upheld by a
tribunal of competent jurisdiction or an agreed-on tribunal.20. Term of Contract. Three years.The parties reviewed the Union's proposals, with the Com-pany asking questions concerning the proposals. The Union
asserted that grievance-arbitration was important, as this was
the main reason they were there. The Union said they had
union security and checkoff in all their private sector con-
tracts, and expected both in this contract. The Union also
stated that both were in boilerplate language, and that the
proposed steward clause tracked the language of the Union's
International constitution and bylaws.The parties also set certain ground rules. They agreed toshare the cost of the negotiations. Union Counsel Muller tes- 607CHESTER COUNTY HOSPITALtified (with respect to the February 21 meeting) that theyagreed to discuss wages last. Company Assistant Director of
Human Resources Felici testified that the Company pro-
posed, and the Union agreed, that where possible they would
hold off on economic issues until a substantial part of the
contract was discussed. However, Company Assistant Vice
President for Support Services Guardiani's notes indicate that
among other ground rules, the parties agreed: ``non-economic
issues first. Then money.'' I find that his notes probably re-
flect what was agreed.By letter dated January 30 (prior to commencement of ne-gotiations) Company President H.L. Perry Pepper informed

all hospital employees that during the period February 12 to
15, the Company would conduct an opinion survey to deter-
mine how to improve the organization. Participating employ-
ees were eligible for inclusion in a drawing for a free vaca-
tion trip. By letter dated February 12, the Union confirmed
to the Company that it had no objection to unit employees
participating in the survey.The Company proceeded with the survey, which was con-ducted by an outside consultant. Although ostensibly provid-
ing for anonymity, the survey questionnaire requested em-
ployees to identify themselves by department, position,
length of service, shift, and status (full or part time). The
questionnaire solicited employee opinion on a wide range of
attitudes, including whether they were treated fairly, whether
tardiness and absenteeism were handled fairly, whether bene-
fits (generally and specifically) compared favorably, whether
discipline was consistent, and whether employees got a fair
hearing. The employees were invited to add their comments.
In addition, some employees were selected for interview with
the outside consultant.In mid-April, Company President Pepper informed the em-ployees concerning the survey results. Pepper asserted that
most employees felt that pay and benefits were generally
comparable to other area hospitals, and that pay was gen-
erally fair, but that dental coverage, pension, and time off for
disability should be reviewed. Pepper reported that the em-
ployees wanted a fair hearing on their grievances, and im-
provements in the merit increase system.Pepper further reported to the employees concerning com-pany measures (in addition to the survey), which, he submit-
ted, were designed to improve the quality of the Hospital's
operation and ``the quality of work life here for each em-
ployee.'' One such measure was a ``Continuous Quality Im-
provement'' program (CQI), which included the formation of
a ``Quality Improvement Team'' (QIT) in each department.
The Company had, earlier in 1992, already commenced im-
plementation of this program. Pepper requested the employ-
ees to participate in the program. Assistant Company Vice
President for Support Services Guardiani testified that the
CQI program was voluntary, i.e., that employees were not re-
quired to participate.Pepper also informed the employees that in response totheir desire for a fair hearing on their grievances, the Com-
pany would implement a ``Peer Review Grievance process.''
In December 1992, Pepper informed the employees that the
Company would be implementing such process in March
1993. The process included two systems of review. One
(``Dispute Resolution Process'') purported to be a three-step
grievance procedure providing for appeals to management up
to the level of corporate vice president. This would includereview of suspensions pending discharge. The grievant wouldhave the benefit of an ``employee assistance representative.''
The second system dealt with certain issues involving em-
ployee dissatisfaction. A ``Peer Review Panel,'' consisting of
two managers and three employees, would render a final de-
cision. The Peer Review Grievance Process applied only to
nonbargaining unit personnel.When the parties convened at their second bargaining ses-sion on April 9, they discussed the CQI program (sometimes
referred to as ``Total Quality Management'' or ``TQM''), the
Company explained CQI, and asked if the Union would
agree to the unit employees joining the program. Union
Steward Donovan, after reading a description of the program,
said he saw no problem with the employees joining a QIT.
Guardiani testified that the Union expressed concerns about
the program but seemed receptive. The Company asked the
Union to get back on this. Felici's notes indicate a reference
to employees resigning from the QIT, and ``we cannot force
anyone to join.''The Company then proceeded to give verbal responses tothe Union's proposals. The Company agreed that the intro-
ductory paragraph was generally acceptable, but they wanted
different wording. On recognition, the Company wanted to
exclude the regular part-time employee, coupled with a for-
mula applicable to temporary help.The Company indicated, in sum, that it was categoricallyopposed to union security and/or dues checkoff. Felici testi-
fied that on several occasions, the Company explained its
``philosophy'' that the unit employees ``should have the abil-
ity to choose whether or not to join the Union and that the
Union should be responsible for collecting the dues.'' Muller
testified that the Company said they didn't collect for other
organizations and would not start with union dues. The Com-
pany never deviated from its opposition to either union secu-
rity or checkoff.Union Attorney Mark Muller testified that he did not re-call the Company objecting to the union security proposal on
the ground that the proposal failed to comply with Commu-nication Workers v. Beck, 487 U.S. 735 (1988), although itis possible that the Company did so (as indicated, Muller
was not present at the March 17 and April 9 sessions). None
of the company witnesses testified that the Company took
such position, nor do their notes indicate such position. I find
that the Company asserted its objection to union security
solely on its alleged philosophic position as testified by
Felici.The Union told the Company that all but two unit employ-ees had signed membership cards. Felici testified that on sev-eral occasions the Union said it would not sign or agree to
a contract without union security or checkoff.The Company will, on request, make deductions from em-ployee paychecks for 16 different items, including taxes,
health insurance programs, tax shelter annuity, credit union,
and repayment of advances. Code numbers are available for
additional deductions. Company Human Resources Director
Bramble testified that all deductions were for company-spon-
sored programs or governmental entities. However, the Com-
pany will deduct for contributions to United Way, which is
neither company sponsored nor governmental. When con-
fronted with this fact, Bramble gave two explanations: (1)
United Way contributions were appropriate for deduction be- 608DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
cause ``not required,'' and (2) the Company has been deduct-ing for United Way for a long time.The following is a summary of the Company's principalfurther responses to the Union's proposal: On Seniority, theCompany wanted seniority only for full-time employees, pro-
posed 90-day probation for new full-time employees and 180
days for part-time employees (instead of 30 days as proposed
by the Union) and questioned the need for posting of senior-
ity. On Layoff, the Company wanted choice based on neededskills, with seniority only as a tie breaker. On Recall, theCompany wanted choice based on its needs. On Stewards,the Company rejected compensation for time spent on stew-
ard business, and rejected superseniority. On Inspectionprivileges, the Company expressed some thoughts for a coun-terproposal, including provision for advance notice. On Sus-pension and discharge, the Company gave various responses,including agreement, rejection, questions, put on hold, quali-
fication, or that it would submit a counterproposal. On
Grievance-arbitration, the Company indicated that it wouldsubmit a counterproposal, discussed some specifics, and stat-
ed that it wanted the right to appeal the arbitrator's decision.
On No-Strike or lockout, the Company rejected the primarypicket line-primary strike exception. On Military Service, theCompany indicated no problems. On Wages, the Companyrequested a hold, because economic issues had not yet been
addressed. On Benefits, the Company also requested a hold,in order to review costs. On Omnibus, the Company indi-cated it would discuss policies and procedures, and propose
a zipper clause which would preclude bargaining on any mat-
ter not in the contract. On Subcontracting, the Company re-jected the Union's proposal, indicating that it intended to
continue operating as it saw fit. On Posting of Notices, theCompany indicated that it wanted such posting limited to the
maintenance shop and to unit business. On Extra-ContractAgreements, the Company indicated ``okay.'' On Non-Dis-crimination, the Company indicated that the concept wasagreeable, but they had to work on the language. On Savingsand Severability, the Company also indicated that the con-cept was agreeable, and that the Union would provide addi-
tional language. On Term of Contract, the Company re-quested a hold, and raised a question as to whether there
should be a wage reopener.Felici's notes indicate that the Union responded to theCompany's statements of position.By letter dated May 13 to the Union, Felici confirmed thatthe Union agreed to formation of a QIT which would include
the unit employees, and that Union Unit Steward Donovan
would be the team leader.When the parties met in their third negotiating session onMay 27, they again discussed the CQI program; although (as
stated by Company counsel King and noted by Company As-
sistant Vice President for Support Services Guardiani) CQI
and the negotiations were separate issues. The Company
complained that unit employees were dropping out of the
program. Uniatowski pointed out that the program was vol-untary. Donovan said that the employees were upset because
the negotiations were taking too long. He also raised a ques-
tion as to the legality of the program, referring to E.I. du
Pont & Co., 311 NLRB 893 (1993).At the May 27 session, the Company submitted five writ-ten contract article proposals: shift differential, overtime,management rights, alteration of contract and waiver, and nostrike-no lockout.On shift differential, the Company proposed a 75-cent-per-hour differential for hours worked on both the second and
third (evening and night shifts). This differed from the Com-
pany's existing practice, under which second-shift employees
received a differential of 75 cents per hour, and third-shift
employees received a differential of $1.50 per hour.The Company's proposal did not require any minimumnumber of hours scheduled or worked in order to qualify for
differential pay. Under the existing practice, employees had
to be scheduled for at least 4 hours of premium work in
order to qualify. According to Felici, this was an example of
the ``give and take'' process which the Company used as a
``chip'' to get a good contract. However, among the unit em-
ployees, the Company had one full-time employee working
the third shift, with a relief employee replacing the third-shift
employee on weekends when the regular third-shift employee
was not working. Consequently, the presence or absence of
a 4-hour minimum requirement had little or no relevance to
the situation of the unit employees. The only significant ef-
fect of the Company's proposal would be a 75-cent-per-hour
pay reduction for the third-shift employee and his weekend
replacement. In sum, the proposal was one of ``take'' with-
out any meaningful ``give.''Company Officials Felici and Guardiani gave conflictingexplanations as to the basis for the Company's shift-differen-
tial proposal. According to Felici, the Company conducted an
area wage survey, which constituted the rationale and basis
for the Company's wage proposals, including shift differen-
tial. Felici testified that he and Guardiani used the survey in
developing their wage proposals. The survey was not shown
to the Union. Felici testified that the survey showed that
some area employers paid shift differentials which exceeded
$1.50 per hour. The Company introduced in evidence a pur-
ported wage survey, covering only maintenance positions,
which indicated that one area hospital (Brandywine) paid a
wage differential comparable to the Company's third-shift
differential (range of $1 to $1.50 per hour). Nevertheless,
Felici testified that he concluded that the shift differential for
the unit employees was ``above market.''Felici testified that the wage survey was prepared about 1month before the Company presented its wage proposal (July
8). His testimony raises a question as to whether the Com-
pany even had the alleged survey by May 27, when it pre-
sented the shift-differential proposal. Guardiani testified in
sum that he took the initiative in preparing the shift-differen-
tial proposal, that he did not know whether the proposal was
prepared before or after the wage survey, and he was not fa-
miliar with the survey. Guardiani testified that he based his
consideration of area wages on his knowledge of the Potts-
town Hospital union contract (Guardiani previously worked
at that hospital).The Company has about 1100 full-time employees andabout 300 part-time employees. About 60 to 65 percent work
the day shift, about 25 percent are on the evening shift, and
about 10 percent are on the night shift. In sum, about 100
to 140 employees qualify for the $1.50-per-hour shift dif-
ferential. The Company had more than nine classifications of
employees who were eligible for shift differential. Felici tes-
tified that the differential was ``above the market'' for
``nursing and physical therapists,'' but this was traditional 609CHESTER COUNTY HOSPITALfor a ``country hospital.'' However, Felici admitted that al-though the company hospital is located outside of the Phila-
delphia metropolitan area, it is not in a rural area. Felici fur-
ther testified that he considered the shift differential for reg-
istered nurses to be ``within ... [a]cceptable market,'' al-

though their differential might be as much as 25 cents per
hour above market.Felici testified that the Company conducts annual wagesurveys, which sometimes include wage differential. How-
ever, Company Human Resources Director Bramble (who
has held his position since 1972), testified that the Company
annually reviews shift differential, together with other wage
issues. Felici and Bramble testified in sum, that the Company
has never reduced the wage differential for any of its em-
ployees.The Company never deviated from its position on shiftdifferential, and the parties never reached agreement on this
matter.In sum, the Company contends that in May 1992, it sud-denly discovered that among all of its employees who were
eligible for third-shift differential, the only ones who were so
overpaid as to warrant a drastic reduction in that differential
were those in the small unit represented by the Union. I find
this assertion incredible. In light of the testimony of the com-
pany witnesses, it is evident that the Company had long been
well informed concerning prevailing area shift differentials,
and saw no reason to change its practices until the Union
came on the scene. Their testimony and in particular the con-
tradictions and inconsistencies in their testimony further
demonstrate that the Company had no new wage survey or
other pertinent information when it prepared and presented
its shift-differential proposal. I find that the Company had no
valid objective or subjective basis for proposing drastic re-
duction of third-shift differential, and that the proposal was
not made in good faith.On overtime, the Company proposed time-and-one-half forhours worked over 8 hours daily and 80 hours during a 14-
day period for employees on the ``8/80'' basis, and for hours
worked over 8 hours daily and 40 hours weekly for employ-
ees on the ``8/40'' basis. The Company proposed that sick
days, vacation time, and any other nonworktime shall not be
counted as hours worked for the purposes of overtime. In
other respects, the proposal did not materially differ from
current hospital policy.Under current company policy, as set forth in the em-ployee handbook, holiday, vacation, and sick pay are counted
as time worked for purposes of calculating overtime pay. In
this regard, the Company was proposing a reduction in pay
standards for unit employees.Union Negotiator Muller testified that under current prac-tice, the Company paid time-and-one-half after 8 hours per
day and 40 hours in a pay period. Human Resources Director
Bramble testified that under current practice, the Company
paid daily (over 8 hours) overtime only for employees on an
``8/80'' schedule. However, Bramble testified that he did not
know whether the unit employees worked on an 8/40 or 8/80
schedule. The employee handbook is silent on this matter.
There is no indication that this alleged distinction was dis-
cussed in the negotiations.In the absence of any testimony or other evidence from theCompany that the unit employees were not receiving daily or
weekly overtime pay, I credit Muller's testimony that unitemployees, at least, were paid both daily and weekly over-time. If in fact the Company was offering the employees a
benefit which they did not currently enjoy, and which was
not apparent on the face of the proposal, then it is probable
that the Company would have pointed this out in the negotia-
tions. However, there is no indication that the Company did
so.In sum, with respect to overtime, the Company proposeda reduced pay scale, without any pertinent ``give.'' As will
be discussed, the Company did not offer any explanation for
its overtime proposal until the 16th negotiating session on
November 9.With respect to management rights, the Company proposeda sweeping clause, which on its face, would effectively pre-
clude the Union from any meaningful negotiating rights dur-
ing contract term, and preclude the unit employees from any
meaningful grievance-arbitration procedure. The Company
proposed that management of the Hospital and direction of
the unit employees be vested exclusively in the Company,
and that such rights, included (among others) the right to
suspend, discharge, lay off, assign, and evaluate employees,
subcontract or transfer unit work, change working hours, du-
ties and qualifications, and test employees for substance
abuse. The clause further provided, in sum, that such man-
agement rights were not limited to those enumerated in the
clause, but that the clause should be construed broadly.On alteration of contract and waiver, the Company pro-posed a clause which, in part, backed away from the Compa-
ny's previously stated position with respect to the Union's
proposal on savings and severability. As indicated (Company
Assistant Director of Human Resources Felici's notes), the
Company stated on April 9 that the Union's concept was
agreeable. However on May 27, the Company presented a
diametrically opposite proposal. The Company proposed that
if any contract provision were held invalid, that ruling would
``govern and prevail,'' and the balance of the contract would
remain in effect.On no strike-no lockout, the Company proposed languagewhich varied in several material respects from the Union's
proposal. The Company proposed, in sum, that the Union
was required to take specific measures to end any work stop-
page, review of related discipline was limited to the question
of whether the employees engaged in any work stoppage dur-
ing contract term, and the Company could invoke the griev-
ance-arbitration procedure in the event of such work stop-
page. The proposal also limited the definition of a lockout
under this clause. The Company's proposal did not include
a primary strike-primary picket line exception. Although the
Union proposed no strike-no lockout as a corollary to griev-
ance-arbitration, the Company did not present its proposal on
grievance until June 19, and on arbitration, until June 26.The parties discussed no strike-no lockout. The Companyexpressed concern that the employees might engage in a
sympathy strike. The Union responded that a construction
site picket line on hospital premises would not be a primary
picket line, and that if a supplier or carrier were on strike,roving pickets could only picket the delivery truck, i.e., they
could not picket the Hospital. The Union also expressed con-
cern that the Company's proposal would make the Union re-
sponsible for the actions of its job steward. The Union point-
ed out that the steward had no authority to call a strike. 610DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
The Company again stated its opposition to union security.There was no movement or agreement on any issues at this
session.The parties met again the following day (May 28). TheCompany proposed a zipper clause as an addition to its pro-
posed article on alteration of agreement and waiver (and
counterpart to the Union's proposal on current practices).
The Company proposed that it could unilaterally eliminate
any past practice or local privilege not covered by the con-
tract. The Company also proposed articles on sick days, lay-
off and recall, and vacations.On sick days, the Company proposed (for full-time em-ployees only), paid sick leave commencing with the fourth
day of absence due to illness. However, the Company could
require a physician's statement for any absence due to sick-
ness or disability. Sick leave could be accumulated at the
rate of 5/6 day per month, up to a maximum of 180 days.
However, sick leave would not be payable on termination of
employment.The Company's existing practice, as stated in its employeehandbook, provided for sick pay for full-time employees,
without any minimum absence. The handbook also indicated
that sick leave could be accumulated to a maximum of 65
days. However, the Company's summary of benefits states
that there is ``no maximum limit on accumulation'' of sick
days. Therefore, it is evident that this was in fact the Compa-
ny's practice. In other respects, the Company's proposal was
substantially consistent with company practice.In sum, the Company proposed to reduce sick leave forunit employees by eliminating paid leave for the first 3 days
of any illness (even proven), without offering any pertinent
``give.'' The Union never asked for any increase in permis-
sible accumulation of sick leave. Even if the Company's pro-
posal would increase allowable sick leave, the proposal
would have little if any benefit for the unit employees. As
sick leave was not payable on termination of employment, an
accumulation above 65 days would be of value only in the
rare event of a catastrophic illness or injury.The Company's professed rationale for its sick leave pro-posal, as testified by Felici and Guardiani, was that unit em-
ployees were abusing the sick leave privilege, in particular,
by taking off on Mondays, Fridays, or other individual days.
Therefore, according to Felici, the Company needed guide-
lines on use of sick leave. Felici and Guardiani formulated
the proposal. Muller testified that the Company explained
that the proposal was because of absenteeism on Mondays
and Fridays.In support of its asserted position, the Company presentedin evidence, a study of absenteeism in the unit over a 4-year
period (1989 through 1992). The study is dated November 2,
1992, and purports to be complete through the pay period
October 18, 1992. Therefore, it is evident that the Company
did not have the benefit of this study when it prepared and
presented its contract proposal.Moreover, the study demonstrated that, in fact, the unitemployees had a generally good attendance record. The study
shows that in 1991, the last full year before the negotiations,
there were a total of 22 absences on Mondays or Fridays or
day before a scheduled day off, and a total of 19 other sin-
gle-day absences. In sum, this showed an average of one ab-
sence per employee in each such category, over the entire
year. Guardiani, who prepared the study, was unable in histestimony to identify any unit employee whom he couldcharacterize as a sick leave abuser during the period of the
negotiations.There are other obvious fallacies in the Company's ration-ale. The Company made no comparative study of other de-
partment personnel attendance. Even if unit personnel were
abusing sick leave as alleged by Felici and Guardiani, the
Company's proposal was a clear case of overkill. The pro-
posal did not simply exclude single-day absences from sick
pay. Rather, it excluded the first 3 days of any absence, even
if the employee furnished a physician's statement. Thus,
even a hospitalized unit employee would not be able to use
accumulated sick leave for the first 3 days of absence.The Company never modified or withdrew its proposal onsick leave. I find that the proposal was designed to be puni-
tive rather than remedial and, like the proposal on shift dif-
ferential, was not made in good faith.On vacations, as with shift differential, overtime and sickdays, the Company proposed terms which were less favor-
able to the unit employees than current company practice.
The Company, as indicated in the employee handbook, paid
part-time employees a bonus, based on a percentage of earn-
ings, in lieu of paid vacation. The Company's proposal
would eliminate any vacation compensation for part-time unit
employees. The handbook provided, in a flexible manner,
that vacations be scheduled by previous and timely arrange-
ment, and approved by the department manager. However,
the Company's proposal would impose a strict deadline for
vacation requests (March 31), require employees requesting
a weekend vacation to obtain a qualified replacement, and
prohibit use of vacation time for less than a full day. The
Company did not even bother to offer an explanation or jus-
tification for its position. I find that the proposal for less fa-
vorable vacation provisions was not made in good faith.On layoff and recall, the Company proposed, with respectto reductions-in-force of more than 60 days, that reductions
would be ``based on the abilities and skills of the remaining
employees.'' Seniority would be used as a tie breaker only
if, in the opinion of the Company, the employees had equal
ability and occupational skill. Laid-off employees would be
recalled in inverse order of their layoff, subject to the Com-
pany's job skill needs. The proposal was silent as to layoffs
of 60 days or less. Therefore, under the Company's propos-
als, the management-rights clause would govern, i.e., the
Company would have unlimited discretion as to such layoffs.Company policy, as set forth in the employee handbook,provides that regular full-time employees have seniority
rights. The handbook states that: ``In matters of promotion,
demotion, layoff and recall after layoff, physical capability
and occupational skill are prime considerations. Where in the
opinion of the Hospital, employees have equal skill or enti-
tlement, the decision will be based on seniority.'' The com-
pany policy contained no limitation with respect to duration
of layoff. Therefore, in this regard, the Company proposed
terms which were less favorable to the unit employees than
those provided under current company policy.In sum, with respect to layoffs generally, under existingpolicy the Company retained sole discretion to decide when
seniority would govern, i.e., by determining that the other
factors were equal. However, under the Company's proposal,
the Company would retain total discretion with respect to
layoffs of 60 days or less, without restriction as to seniority, 611CHESTER COUNTY HOSPITALskills, abilities, or any other factor. Indeed, the Companycould extend this discretion to cover any layoff, e.g., by ini-
tially laying off employees for 60 days or less, and then ex-
tending the layoff. The Company offered no pertinent
``give,'' and offered no explanation or justification for the
proposed deviation from its current policy. As discussed, the
Company was well aware that job security was a principal
concern for the unit employees. I find that the Company's
proposal, insofar as the Company proposed less favorable
conditions than those under its current policy, was not made
in good faith.Felici testified that at the May 28 session, the Companypresented its proposal on job classifications. However, the
proposal is dated June 19 (the date of the next session), and
the parties stipulated that the proposal related to the June 19
session. Therefore, I shall discuss the proposal in connection
with that session.The parties discussed the issues presented by the Compa-ny's proposals. The Union rejected the management-rights
proposal. Discussion of sick days focused on requirement of
a physician's statement for first-day absence. Felici noted
that the union members were ``antsy,'' so they didn't want
CQI. He also noted that on union security and checkoff, the
Company held to its position that the ``choice is the mens'.''
There was no movement or agreement on any issue. There-
after, the parties did not discuss CQI until the 16th bargain-
ing session, on November 9.The parties next met on June 19. By agreement, a Federalmediator entered the negotiations. King summarized the sta-
tus of negotiations for the mediator. King added that the
Company had an old line, ``straight-laced'' management, and
they were concerned about unionization spreading throughout
the Hospital.The Company presented contract proposals on job classi-fications, holidays, and grievance-arbitration, and revised
proposals on sick days, vacations, layoff and recall, and man-
agement rights. The Union presented counterproposals on
management rights and sick days.The Company's revised proposals on sick days, vacations,layoff and recall, and management rights reflected no mate-
rial change from the Company's initial proposals. On vaca-
tions, the Company proposed to tighten the restriction on
weekend vacation by providing that the replacement would
not be eligible for overtime pay, without departmental ap-
proval. On management rights, the Company proposed an ad-
dition which would authorize the Company to act unilaterally
and deal directly with employees with respect to matters cov-
ered by the Americans with Disabilities Act, including work
assignment and schedules, and that the Union waived any
right to bargain concerning such matters. In sum, the Compa-
ny's revised proposals either made no change in the Compa-
ny's positions, or moved away from, rather than toward,
agreement.On job classifications, the Company proposed to abolishexisting job titles and, instead, to group the employees in
four job classifications roughly ranging from most skilled to
least skilled. The Company further proposed to eliminate the
third classification (former title of ``general mechanic'' or
``general maintenance worker'') by attrition.Felici testified at one point that the Company made thisproposal in order to make it easier to formulate the Compa-
ny's wage proposal. At another point, Felici testified that hecould not tell, from the Company's wage proposal, eitherunder the existing or proposed job classifications, whether
the unit employees would receive higher, lower, or the same
pay, and that the Company did not even consider that factor
in formulating its proposals. Guardiani noted that King said
they would address the matter of job classifications when
they talked about wages. It is evident that the Union could
not intelligently respond to the Company's job classification
proposal, until it received and had an opportunity to evaluate
the Company's wage proposal. Whether or not the proposed
classifications made the Company's task any easier, it is evi-
dent that the proposal was not designed to facilitate negotia-
tions over wages.On holidays, the Company sounded a familiar theme, byproposing terms which were inferior to those under current
company policy. Under the existing policy, as set forth in the
employee handbook, regular full-time employees, on comple-
tion of 1 month's employment, were entitled to six paid holi-
days and 3 paid personal days, and a fourth personal day
after 3 months' employment. Regular part-time employees
were eligible to receive bonus pay, based on earnings, in lieu
of paid holidays. Holidays, like vacations, were scheduled by
arrangement and approval.The Company proposed that regular full-time unit employ-ees, on completion of probationary period (66 working days)
would be entitled to six paid holidays. They would earn 3
personal days at the rate of one per year, to a maximum of
three personal days. Regular part-time employees would not
receive any holiday benefits. The Company also proposed (as
with vacations) strict standards for taking personal holidays,
including a requirement that the employee obtain a qualified
replacement for a weekend personal day.The Company proposed no pertinent improvements in hol-iday benefits, and gave no explanation or justification for re-
ducing or eliminating such benefits. I find that the Compa-
ny's proposal on holidays was not made in good faith.On grievance-arbitration, the Company presented an in-complete proposal. The Company proposed to define a griev-
ance as a disagreement between the Company and an em-ployee concerning interpretation or application of or compli-
ance with the contract, subject to the management-rights arti-
cle of the contract, and other limitations contained in the
contract. The Company proposed a four-step grievance pro-
cedure, with arbitration as the fourth step, However, the
Company did not at this time, submit any language covering
the arbitration process.On management rights, the Union counterproposed a morerestricted article than that proposed by the Company. The
Union proposed that suspension and discharge be for ``just
cause,'' and that subcontracting be excluded. On disabilities,
the Union proposed that company actions could not violate
the rights of other employees, and that company actions
would be subject to grievance-arbitration. The Union pro-
posed to delete the broad interpretation language.On sick days, the Union counterproposed sick leave forregular full-time and part-time employees, accumulation of
sick days up to 180 days, and deletion of the 3-day mini-
mum.The parties did not reach agreement on any contract provi-sions at the June 19 session. The parties next met in their
sixth and seventh sessions, on June 25 and 26. 612DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
At the June 25 session, the Company presented proposalson subcontracting, jury duty, bereavement leave, dental insur-
ance, and pension. The Union presented counterproposals on
management rights, pension, and holidays. Although the
record does not contain a complete company proposal for
grievance-arbitration for June 25, the evidence indicates that
the Company submitted such proposal on that date.On subcontracting, the Company proposed that it wouldreserve the right to subcontract work performed by unit em-
ployees, and the Union would waive any right to bargain
over company decisions to subcontract such work, or the ef-
fects of such decisions. However, the Company would en-
deavor to provide work for bargaining unit employees, sub-
ject to cost and other considerations. Felici testified that this
proposal was a response to the Union's counterproposal to
exclude subcontracting from management rights. However,
the Company's proposal did not, in substance, change the
Company's initial proposal to include subcontracting under
management rights. The parties discussed subcontracting at
the June 26 session, but did not reach agreement.On jury duty, the Company proposed compensation forregular full-time employees, as provided under current com-
pany policy, but with added restrictions. The employee
would be required to give immediate notice upon being sum-
moned, obtain company approval, and call in for work if jury
duty was completed during the employee's shift. The Com-
pany agreed to delete the requirement for approval, and the
parties signed off on the Company's jury duty article as so
modified.On bereavement leave, the Company's proposal trackedcurrent company policy. The parties signed off on the Com-
pany's proposal.On dental insurance, the Company proposed to continuecoverage under its current plan for regular full-time employ-
ees. However, the Company would reserve the right to uni-
laterally adjust copayment amounts after June 30, 1993.
There was no agreement at this time.On pension, the Company proposed continued coverageunder its retirement plan. However, the Company would re-
serve the right to unilaterally change the plan, and the Union
would waive any right to bargain over the change or its ef-
fects. The Union counterproposed to accept the Company's
proposal, with the proviso that if the Company terminated
the plan during contract term, the Company would, on re-
quest, negotiate with the Union concerning a plan. There was
no agreement.On grievance-arbitration, the Company presented its pro-posals concerning arbitration. The Company proposed, in
sum, to reserve the right to appeal the arbitrator's decision,
i.e., arbitration would not be final and binding. The arbitrator
could not alter discipline if the arbitrator found that the al-
leged act or omission involving the grievant occurred, and
could not substitute his judgment for the Company's business
judgment. Muller testified that nothing was said about costs
of arbitration. However, his notes indicate that at the June 26
session, arbitration was a sticking point, and that the Com-
pany proposed to drop ``loser pays'' if the Union agreed that
the arbitrator could not modify discipline. I find that this oc-
curred, and that the Company initially proposed that the loser
would pay the costs of arbitration.On June 26, the Union presented a counterproposal ongrievance-arbitration. The Union revised language from itsinitial proposal, including a narrowed definition of a griev-ance. However, the principle elements of the Union's pro-
posal, including those on which the parties differed, re-
mained intact. Grievable matters would include discharge and
suspension, which would begin at 2. Arbitration would be
final and binding, the arbitrator could alter discipline, and the
parties would share arbitration costs. There was no agree-
ment on grievance-arbitration.On sick days, the Union proposed to modify its June 19counterproposal to exclude part-time employees. The parties
agreed on language concerning calculation of sick pay, and
employees receiving workers' compensation benefits.The June 25 session was lengthy, but the sessions of June25 and 26 resulted in only a few minor agreements. On June
26, the Company restated its categorical opposition to union
security and dues checkoff, asserting again that these were
matters of employee choice. Uniatowski said that the em-
ployees would not ratify a contract which did not include
union security and checkoff.C. Alleged Unilateral Denial of Wage Increase to UnitEmployees, and the Second Phase of Negotiations (July8 through November 9)By letter dated June 25, Company President Pepper in-formed the hospital employees that they would receive a 4.5-
percent wage increase, effective June 29, but that the in-
crease would not apply to ``employees involved in collective
bargaining.'' The parties stipulated that in July 1992, the
Company gave all its employees, except the unit employees,
an across-the-board wage increase of 4.5 percent.Company Assistant Director of Human Resources Felicitestified that he told the Union about the wage increase at
either the June 25 or July 8 bargaining session. Muller testi-
fied that he learned of the increase sometime after it was
granted, but before the July 8 session. In light of their testi-
mony, it is evident that the Union did not receive notice of
the increase prior to Pepper's announcement to the employ-
ees, and possibly not prior to the effective date of the in-
crease.Felici and Guardiani testified in sum that when they toldthe Union that nonunit employees would receive the increase,
the Union did not object. However, the question of whether
nonunit employees received an increase was not a matter of
concern to the Union. The Company did not ask the Union
whether it objected to unit employees either receiving, or not
receiving, the across-the-board increase. As will be dis-
cussed, the Company was equivocal about this matter when
it presented its wage proposal at the July 8 session.Company Assistant Human Resources Director Felici andCompany Human Resources Director Bramble testified in
sum as follows: In April 1992, the Company conducted its
annual study of area wage surveys. On the basis of that
study, the Company prepared a plan which proposed to give
a 4.5-percent across-the-board wage increase to all non-
bargaining unit employees. On June 16, the Company's
board of trustees approved the plan.I do not credit the testimony of Felici and Bramble thatthe Company decided in 1992 to grant an across-the-board
wage increase. In light of the Company's December 3, 1991
letter to the Union, I find that as of 1992, the Company had
an established policy of annually granting such increase,
leaving open only a determination as to the amount. If the 613CHESTER COUNTY HOSPITALCompany did not have such a policy, then the December 3,1991 letter constituted a misrepresentation as to company
policy.At the July 8 bargaining session, the Company presentedits wage proposal, although it had not yet presented all of
its noneconomic proposals. The wage proposal may fairly be
described as a masterpiece of obfuscation.The Company proposed, in sum, starting rates for each ofthe job classifications under its June 19 proposal, based on
annual progression over a 4-year period. The proposal pur-
ported to factor a 4.5-percent increase into the rates. The
Company further proposed that unit employees presently
earning above the maximum of the described scales would
not be eligible for an increase. The Company also proposed
that progression through the established rate range would be
subject to a successful annual appraisal by the employee's
supervisor. The appraisal would not be subject to grievance-
arbitration. Management would set rates for new employees,
within the pertinent job classification range, based on their
skills and years of experience.As indicated by the above-described provisions, the Com-pany's proposal would vest in the Company broad and
unreviewable discretion in establishing wage rates for both
new and current employees. Also as indicated, the proposal
referred to ``starting'' rates. However, the text of the Compa-
ny's proposal tends to indicate that these were actually maxi-
mum rates. The Company's proposal was silent as to whether
employees currently making more than their appropriate rate
under the proposal would be red circled, i.e., frozen. Felici
testified that Company Chief Negotiator King said that they
would be red circled. Muller testified that he did not recall
such a statement. I credit Felici, in that at some point, King
probably expressed such an opinion. However, in the absence
of any such provision in the Company's proposal, and in
light of the Union's subsequent (October 30) proposal for
red-circling, I find that the parties did not have an under-
standing in this regard.A comparison of existing unit wage scales (effective July1, 1991) with the Company's proposal indicates that the
Company was generally proposing lower wage scales. As
discussed, Felici testified that he could not tell from the
Company's proposal, whether unit employees were currently
making more, less, or the same as that provided in the Com-
pany's proposal. That would depend on their present step.
Felici testified that it was his understanding that 15 employ-
ees, comprising about three-fourths of the unit, were cur-
rently making more than the rates proposed for them by the
Company. The remaining employees might be eligible for
wage increases, although, under the Company's proposal, this
would be subject to company discretion.As discussed in connection with shift differential, theCompany presented conflicting testimony concerning the
basis for its wage proposal. Felici testified that the proposal
was based on area wage surveys. Guardiani testified that he
based the proposal on his knowledge of wages at Pottstown
Hospital. Felici and Bramble conceded, in sum, that somecategories of employees were paid more than prevailing area
wage rates. Bramble testified, in sum, that although the Com-
pany annually reviews area wage rates, the Company to his
knowledge has never reduced employee pay, but has some-
times increased wage rates. The Company never asserted thatits wage, benefits, or other proposals were based on theCompany's economic circumstances.The Company's assertion, or implication, that a 4.5-per-cent general increase was included in its wage proposal, was
plainly a sham. A wage increase means just that, namely, an
actual increase in pay. Indeed, Bramble conceded as much.
Bramble testified that after the Company lowered the pay
scale for its cooks, the affected cooks were red circled, and
in addition, received a 1-percent bonus, which the Company
gave in 1993 in lieu of an across-the-board general increase.The Union's wage proposal had been on the table sincethe first bargaining session on March 17. The Company's
wage proposal was so complex and confusing that the Union
could not intelligently evaluate or respond to that proposal
without reviewing the records, including step, length of serv-
ice, qualifications, and performance record of each unit em-
ployee. Therefore, it is not surprising that the Union did not
submit a second wage proposal until it presented its second
comprehensive contract proposal on October 30.At the July 8 session, the Company also presented its ini-tial proposals on job stewards and initial employment (proba-
tionary) period.On job stewards, the Company proposed, in sum, thatstewards would not be compensated for time spent on stew-
ard functions. The Company explained that it had a ``philo-
sophical problem'' with paying stewards to investigate and
process grievances. The Company also proposed tight restric-
tions on steward movement and activity. The steward would
be required to fill out a special timesheet for steward activ-
ity, obtain permission from his supervisor to engage in stew-
ard activity or leave his department to engage in such activ-
ity, obtain permission from the head of another department
(if he wished to enter that department on steward business),
and explain the purpose of his business, and report back to
his supervisor on completion of steward business. Steward
business was defined as ``processing grievances,'' and noth-
ing else. The Company also proposed that it have ``sole dis-
cretion'' to discipline stewards for violating the no-strike
clause of the contract.The Union protested that the Company's proposed restric-tions on job stewards were ``onerous.'' The Company re-
sponded that the maintenance unit had a small staff, unit em-
ployees worked throughout the Hospital, and the Company
needed accountability. The Company agreed to inclusion of
a Weingarten clause (right to have steward present at dis-ciplinary hearing) and definition of steward duties to include
grievance investigation, dues collection, and transmission of
union messages.On initial employment period, the Company proposed, insum, continuation of its present policy, with sole discretion
in the Company to terminate, suspend, or discipline proba-
tionary employees. On grievance-arbitration, the Company
proposed language which tightened the time limits on proc-
essing of grievances. The parties signed off on this language.
On subcontracting, and holidays, the Company presented
proposals which did not change its earlier proposals. The
Union presented a counterproposal on subcontracting which
substantially capitulated to the Company's position. The
Union proposed, in sum, to accept the Company's proposal,
with a proviso that before subcontracting work which would
result in a layoff of unit employees, the Company would
``meet and discuss'' such subcontract with the Union, i.e., 614DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
without any bargaining obligation. The parties tentatively soagreed, and signed off on subcontracting at the next session
on July 22. On management rights, the Company proposed
to permit adversely affected employees to invoke the griev-
ance-arbitration procedure with respect to company actions
under the Americans with Disabilities Act.At the July 22 session, the Company complained that unitemployees were violating the Company's no-solicitation pol-
icy by trying to organize employees on working time or in
patient care areas. Union Secretary-Treasurer Lehman angrily
replied that the Union was not interested in organizing
nonunit employees, and questioned why the Company was
unwilling to accept the Union's proposed boilerplate lan-
guage. There was a prolonged argument which had a disrup-
tive effect on the meeting.The Company presented its initial proposals on leave ofabsence without pay or benefits, and visitation. The parties
signed off on the former, and as indicated on subcontracting.On visitation, as with job stewards, the Company proposedtight restrictions on union activity. Union visitation would be
limited solely to handling of grievances, would require ad-
vance appointment and approval, and be limited from 8:30
a.m. to 5 p.m. Union representatives might be prohibited
from any solicitation or distribution. The Union would be
provided with one bulletin board, but notices would require
company approval, be limited, in sum, to business notices,
and could not contain anything political, controversial, or
critical of the Company or any person. The proposal also in-
cluded company restrictions on employee solicitation and
distribution. As with stewards, the Union characterized the
proposed article as ``onerous.''On alteration of contract and waiver, the Company pro-posed a broad zipper clause, which would permit the Com-
pany to unilaterally eliminate or change past practices orlocal privileges. This was the third time, since the April 9
session, that the Company shifted away from its indicated
agreement with the Union's concept, by proposing terms
more favorable to the Company. Nevertheless, the Union
capitulated, and the parties signed off on the Company's July22 proposal.On management rights, the Company presented a typedproposal which did not vary from the Company's previously
stated position. The proposal incorporated by reference, the
parties' agreement on subcontracting. The Union capitulated,
and the parties signed off on the Company's proposal. As the
article purported to give the Company unrestricted rights,
among others, to suspend and discharge unit employees, it
would appear that employees would not have the right to in-
voke any grievance procedure with respect to such action.
The Union accepted this proposal, notwithstanding its prior
assertion that the unit employees were principally concerned
with job security and their need for a grievance-and-arbitra-
tion procedure.On job stewards, the Company adhered to its previouslystated positions, except to add additional language on dis-
ciplinary hearings, which would restrict participation of the
steward at such hearings. There was no agreement. Muller's
notes indicate that the only problem was pay for stewards.On grievance-arbitration, the Company presented a pro-posal which did not materially vary from its previously stated
positions. There was no agreement.On no-strike no lockout, the Company adhered to its pre-viously stated positions. The Union counterproposed to ac-
cept part of the Company's proposal, including definition of
the job steward as a union agent, and Company right to in-
voke grievance and arbitration in the event of a violation.At the 10th bargaining session, on July 23, the Companypresented its proposal on union recognition, i.e., the article
to define the unit about which the parties presumably had
been negotiating for more than 4 months. The Company pro-
posed to exclude from the unit, part-time employees who
worked less than 32 hours per (2 weeks) pay period. As the
only regular part-time employee in maintenance worked a
15-hour week, this would operate to exclude him from the
unit. The Company also proposed a formula under which
temporary, casual, seasonal, and student employees, to the
extent that they numbered more than four, would be included
in the unit. As indicated, the Board certified a unit which
consisted of ``all full time and regular part time'' skilled
maintenance and groundskeeping employees, ``excluding all
other employees.'' Therefore, the Company was proposing to
alter the certified unit.On suspension and discharge, the Company proposed aclause which provided that disciplinary notices could remain
in effect for 1 year. The Company did not present its pro-
posed complete article at this time.The Union accepted, and the parties signed off on, theCompany's proposed articles on job classifications and initial
employment. The parties discussed, but did not reach agree-
ment on the Union's proposed primary strike-primary picket
line exception to the no-strike clause.The parties next met on August 25. On grievance-arbitra-tion, the Company presented a proposal which did not
change its previously stated positions, except that the Com-
pany proposed that the parties share the expenses of the arbi-
trator. Muller noted that the Company adhered to its position
on company discretion (``In the opinion of the Hospital'').
The Union agreed to the Company's proposal, and the parties
signed off on grievance-arbitration.On layoff and recall, the Company modified its proposalto apply to reductions-in-force of more than 14 days. As dis-
cussed, the proposal remained less favorable to the unit em-
ployees than current company policy. There was considerable
discussion. The Union said they were unhappy about giving
the Company everything, and would have to sell the griev-
ance-arbitration proposal to the employees. Nevertheless, the
Union agreed, and the parties signed off on this proposed ar-
ticle.On visitation, the Company adhered to its previously stat-ed positions, except to propose that stewards be compensated
for scheduled time spent attending meetings called by the
Company. The Union agreed to the Company's proposal, and
the parties signed off on visitation.The Company presented its complete proposal on suspen-sion, discharge, and resignation. The Company proposed that:
``Discharge or suspension must be for just cause.'' However,
the Company did not propose to include such language in the
management-rights clause. The Company proposed to have
discretion to retain disciplinary notices for more than 1 year
(in place of its prior proposal that the Company and the
Union could agree to such extension). The Union argued that
in a grievance proceeding, the Company could present evi-
dence of an employee's prior record, even with respect to 615CHESTER COUNTY HOSPITALdisciplinary notices which were no longer in effect. TheCompany rejected this argument. The Company agreed to the
Union's proposal to insert examples of cases warranting ex-
tended retention of disciplinary notices, and to afford the
Union the right to examine the employee's file in such cases.
The Union agreed to the Company's proposal as so amended.
On October 7, the parties signed off on suspension, dis-
charge, and resignation.At the next session on September 2, the parties signed offon the Company's dental insurance proposal. The Company
also presented its proposal on health insurance, proposing, in
sum, to continue in effect the Company's current plans. (The
parties previously discussed health insurance at the June 25
session.) The plans provided for coverage for regular full-
time employees, and company payment of one-half of the
monthly premium for regular part-time employees working at
least 32 hours per pay period. Therefore, the only regular
part-time employee in the unit would not be entitled to cov-
erage. Nevertheless, the Union agreed, and the parties signed
off on the Company's proposal.On holidays, the Company proposed, in sum, to tighten therequirements for a weekend holiday, by requiring that the
employee give 4 weeks' advance notice. The employee hand-
book contained no such requirement. There was no agree-
ment.The Union presented a counterproposal on recognition.The Union proposed to include regular part-time employees
working 31 to 80 hours per pay period. However, the present
part-time employee (working a 15-hour week) would be red
circled. The Union also proposed, in sum, to accept the
Company's proposal on nonregular part-time employees, but
with time limit on such status. The Union's counterproposal
constituted significant movement toward the Company's pro-
posal. However, there was no agreement.The parties also discussed other unresolved issues, includ-ing union security, checkoff, overtime, and job steward lan-
guage, without reaching agreement. Felici testified that the
Company expected, but did not receive, union proposals on
tools, replacement on call-outs, and days off.At the close of the September 2 session, Union CounselMuller and Union Vice President Uniatowski told Company
Attorney King they were concerned about the pace of nego-
tiations. They said the Union wanted negotiations completed
by November 2, and would send a letter in this regard. By
letter dated September 3, Muller informed King that the
Union obtained International strike approval, and that he
hoped a strike would not be necessary, but the Union was
setting a November 2 deadline on negotiations. By letter
dated September 15, King responded that the Company
would continue to negotiate, and he hoped there would be
no strike.The parties next met on October 7. They signed off onnondiscrimination and military service articles. Both articles
simply confirmed unit employee rights under law. The par-
ties discussed some issues in dispute, without movement or
agreement. The Union said they read the Company's wage
proposal, but did not have an opportunity to review how the
proposal would affect each unit employee. The Union said
that if the Company had not changed its position on any-
thing, there was nothing to discuss.By letter dated October 22, Muller gave notice to theCompany, pursuant to Section 10(g) of the Act, of theUnion's intent to picket and strike the Company, effective asof November 2. Muller added that if negotiations were suc-
cessfully concluded by that date, the notice would be with-
drawn.During the period of October 27 to 30, the Companyplaced newspaper advertisements for unit positions, i.e., for
replacements in the event of a work stoppage. The advertise-
ments indicated wage rates comparable to those currently
paid by the Company, i.e., higher than those proposed by the
Company in the negotiations. Felici testified that the Com-
pany received about 750 applications. None of the applicants
were hired.The parties next met on October 28. There was consider-able discussion on no-strike no-lockout. The parties also dis-
cussed job steward pay, and in Felici's words, ``open shop.''
The Union inquired about posting of union notices. King re-
minded Muller that the parties signed off on visitation on
August 25. The balance of the meeting was devoted prin-
cipally to the prospect of a strike. The parties had previously
agreed to a 48-hour waiting period before giving information
to the media. The Company wanted to change this agree-
ment, in view of the Union's strike notice.The parties next met on October 30. This was UnionSteward Donovan's last session. The Union began the ses-
sion by presenting its second comprehensive contract pro-
posal. The proposal included significant concessions in most
major areas of dispute.On wages, the Union proposed, in sum, to accept theCompany's July 8 proposal, with certain modifications. Em-
ployees making above the maximum of their pay scale would
be red circled. All unit employees, including those red cir-
cled, would receive a 4.5-percent wage increase, effective as
of the date of the July 1992 general increase. The appraisal
procedure would not be exempted from grievance-arbitration.
Three unit employees (Hoxter, Ireson, and Phillips) would be
placed in job classification I instead of classification II. The
unit would retain the present shift differential.On union security and checkoff, the Union adhered to itsproposal for checkoff, coupled with an ``agency shop'' pro-
posal. The Union proposed, in sum, that present union mem-
bers would have to remain members during the contract
term. The Union told the Company that all but one of the
unit employees were union members. Muller testified that he
considered this proposal to provide for a modified union
shop, and that the Union submitted the proposal in response
to the Company's position that it did not want to force any-
one to join the Union.On pensions, holidays, and recognition, the Union stoodby its counterproposals, respectively, of June 25, June 25,
and September 2. However, the record does not reflect any
prior union counterproposal on holidays. On sick days, the
Union proposed acceptance of its June 25 counterproposal,
including the agreed-on language on calculation of sick pay
and employees receiving workers' compensation benefits.On overtime, the Union proposed to accept the Company'sJune 19 proposal (actually presented on May 27), with the
qualification that overtime calculation would conform to any
changes in the employee handbook. Muller testified that he
made this proposal in response to the Company's assertion
that they were in the process of revising the handbook.On vacations, the Union proposed, in sum, to accept theCompany's proposal, provided that the Company agreed to 616DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
give vacation benefits to part-time employees in accordancewith the employee handbook, and delete the requirement that
employees obtain a replacement for weekend vacation days.On seniority, the Union proposed, in sum: (1) seniorityrights for both full-time and part-time employees; (2) the
Union's proposal that opportunities and security would in-
crease with seniority, but ``unless modified or covered by an-
other (contract) provision,'' (3) the Union's proposed lan-
guage on break in seniority, with modification as to layoffs
(8 months rather than 3 years, as the cutoff), and (4) the
Union's proposed language on seniority rank and posting.On job stewards, the Union proposed to accept the Com-pany's July 22 proposal, with a broadened definition of dis-
ciplinary hearings at which a steward could be present. On
no-strike no-lockout, the Union proposed to accept the Com-
pany's July 22 proposal, without qualification.The Union further proposed, in sum, to resolve other mat-ters on the basis of the prior signoffs. The Union proposed
a 1-year contract (October 30, 1992, to October 31, 1993).
The Union also raised the matter of tools. However, the
Union's position in this regard constituted more of an inquiry
rather than a contract proposal. The Union questioned the
Company concerning its policy, asserting the Union's view
that if personal tools were required, the Company should pay
for them, but if the tools were personal property, the employ-
ees should be permitted to take them home. The Union stated
that its comprehensive contract proposal was not a final
offer.In sum, the Union proposed to make major concessions inan effort to reach a contract, including acceptance of terms
and conditions less favorable than those afforded to nonunit
employees. The Union proposed to accept reduced wage
scales for unit employees, with no pay increase other than
the 4.5-percent across-the-board increase. The Union pro-
posed to accept such bitter pills as no compensation for stew-
ards on union business, and tight restrictions on their activi-
ties, no primary strike-primary picket line exception to the
no-strike article, and a largely symbolic seniority article.The parties tentatively agreed on job stewards and no-strike language (as indicated, the Union proposed to substan-
tially or totally accept the Company's proposals on these
matters).The parties engaged in considerable discussion over theUnion's ``agency shop'' proposal. Felici testified, in sum,
that he did not understand the proposal. According to Felici,
he could not tell the difference between the Union's proposal
and a ``closed shop.'' Felici testified that he understood a
closed shop as one in which new hires would become union
members.Felici's assertions are incredible. The Company's chief ne-gotiator was also its counsel. As anyone with a modicum of
knowledge of labor law would promptly recognize, the
Union, although mislabeling its proposal, was in substance
proposing a maintenance-of-membership clause. Indeed,
Felici indicated in his notes that he clearly understood what
the Union was proposing. It is evident that the Company's
professed confusion was simply filibustering.Felici and Guardiani, in their testimony, also professed in-ability to understand the Union's wage proposal. However,
almost in the same breath, they indicated that they did under-
stand the proposal, specifically, that the Union was proposing
to accept the Company's proposed wage scales, with employ-ees above the maximum for their scale being red circled,coupled with a 4.5-percent wage increase.The parties reviewed the Union's proposals. The Companywas generally noncommittal, although at one point indicating
they wanted a contract of more than 1 year's duration. King
said he would take the Union's comprehensive proposal to
the Company. He added that he thought the Union made
good movement, and the parties were close to the area where
they could reach agreement.By the end of the meeting, Muller was under the impres-sion that the Company was pleased with the Union's propos-
als. In light of King's statement, the Union announced that
it was withdrawing its notice of intent to strike. The parties
agreed to meet next on November 9.At the November 9 session, the Company delivered a rudeshock to the Union. The Company presented, for the first
time, a contract proposal on CQI, a second proposal on pen-
sions, and third a proposal on vacations.On CQI, the Company proposed in sum that unit employ-ees would be required to participate in the program, subject
to the Company's determination; the job steward could not
serve as a team (QIT) leader; the Company would oversee
the program; the team could discuss terms and conditions of
employment, but not change the contract; and the CQI pro-
gram would not be subject to the grievance procedure.On pensions and vacations, the Company submitted pro-posals which did not materially change its previously stated
positions. The Company adhered to its positions that the
Union waive any rights to bargain over changes in or termi-
nation of the pension plan, or the effects of such changes or
termination. On vacations, the Company adhered to its posi-
tion that employees requesting weekend vacation obtain a
qualified replacement (if possible).During the meeting, the Company offered to agree to bar-gaining over a successor pension plan, if the Union accepted
the Company's proposal on overtime. The Company also of-
fered to agree to a 4-percent vacation bonus for regular part-
time employees (as provided in the employee manual) if the
Union agreed to the 4-day minimum for paid sick days.The Union presented another comprehensive contract pro-posal. The Union stood by its October 30 proposals on most
issues, but made further concessions in some areas. On vaca-
tions, the Union proposed to accept the Company's require-
ments for weekend vacation days, provided that unit part-
time employees received the same vacation benefits as
nonunit part-time employees. On holidays, the Union pro-
posed, in sum, to accept the Company's proposal (with re-
strictions on use and no benefits for part-time employees)
provided that full-time unit employees received the same per-
sonal day benefits as nonunit employees (under the employee
handbook). On sick days, the Union proposed, in sum, to ac-
cept the Company's proposal, as modified and agreed, but
without the 4-day minimum. On recognition, the Union pro-
posed a modification to its September 2 counterproposal. The
parties could agree to extension of initial employment of
nonregular employees, and neither party would unreasonably
withhold consent. With respect to tools, the Union stated that
it was willing to work out an ``equitable solution.'' The
Union rejected the Company's CQI proposal with an em-
phatic ``[NO].''There was no further movement from either side. TheCompany's rejection of any form of union security or check- 617CHESTER COUNTY HOSPITALoff, coupled with its CQI proposal, and evident preparationsfor a strike, prompted angry outbursts from the union side.
Secretary-Treasurer Lehman asserted that the Union wouldbe working for nothing if there were an open shop. He asked
how the Company would like it if the Union bussed indigent
patients from Philadelphia and Chester to the Hospital's
doorstep. He told the Company to ``take your CQI and shove
it.'' He said he was tired of accusations against the Union.
One union representative suggested that the Union could pull
up a big trailer with a union logo in front of the Hospital.Muller, the Union's chief negotiator, took a moderate tone.He asserted that the Union was not in the business of strik-
ing, but just wanted an agreement. He said that stewards
should be team (QIT) leaders.Muller asked Company Attorney King why the Companywould not agree to ``me too'' on overtime, vacation, and sick
days, i.e., the same terms and conditions enjoyed by nonunit
employees. King responded that the Company had given
more in some areas than was enjoyed by nonunit employees,
and that the Company's policy on overtime was wrong and
probably would change. King added that if the Company
wanted to hurt the Union, they could have made other pro-
posals.King's explanation for the Company's position was pal-pably false. The Company never revised its overtime policy,
or otherwise reduced wages or benefits as set forth in the
employee handbook. In a letter to all employees, dated No-
vember 24, Company President Pepper declared unequivo-
cally and emphatically: ``We do not have plans to changeany benefit in our handbook unless it is a change that bene-
fits you'' (emphasis in original). Meanwhile, in the negotia-tions, the Company was steadfastly proposing reduced wage
rates and reduced rates or benefits with respect to shift dif-
ferential, overtime, sick days, vacations, and holidays. The
Company also steadfastly proposed more stringent standards
for such benefits and other benefits (jury duty). In no area
of wages, hours, and benefits, did the Company offer or
agree to any term or condition which was even slightly supe-
rior to those in effect under current company policy.With respect to nonmonetary matters, e.g., job security andunion representation, the Company steadfastly adhered to
proposals which would deprive the unit employees of rights
which they would have enjoyed in the absence of any con-
tract. The Union would have no right to bargain, or the em-
ployees to utilize the grievance procedure, in such critical
areas as subcontracting, suspension, and discharge and wage
rate progression. The unit employees would have no right to
refuse to cross a primary picket line. In light of the Compa-
ny's proposed broad management-rights article and other
provisions relating to management discretion, the grievance-
arbitration procedure would be largely devoid of any sub-
stantive significance. These matters will be further discussed
at a later point in this decision. In view of the foregoing fac-
tors, and my previously discussed findings with respect to
the Company's proposals on shift differential, sick days, va-
cations, and holidays, I find that the Company's proposals,
including overtime, insofar as they offered lesser benefits or
stricter standards than those currently in effect under com-
pany policy, were not made in good faith.With regard to the Company's CQI proposal, the Companyoffered varying explanations. Felici testified that the Com-pany decided to formulate and present the proposal, based onthe parties' discussion of the Du Pont case at the May 27session. Felici added that the Company wanted maximum
participation. Guardiani testified that the Company was con-
cerned because the unit was the only department not partici-
pating in the CQI program, and was also concerned because
the Union filed an unfair labor practice charge alleging that
the Company engaged in direct dealing with employees con-
cerning tool policy.The Company's explanations do not withstand scrutiny. ByMay 28, the parties had reached an understanding that the
CQI program was voluntary, that the program was not a sub-
ject for contract negotiation, and that the union steward could
be (and was in fact chosen as) team leader. At no time prior
to November 9 did the Company indicate any change in this
position, or even indicate that it was considering such
change.The Company's November 9 proposal constituted a viola-tion of the parties' understandings. By May 28, the Company
already knew that the unit employees had dropped out of the
CQI program, and that Union Steward Donovan had raised
a question about the legality of the program. If the Company
were acting in good faith, it would make no sense for the
Company to wait more than 5 months, and then, without
warning, spring this proposal on the Union. Moreover, even
if the Union accepted this proposal, such agreement would
not preclude any employee from filing an unfair labor prac-
tice charge, alleging that the program was unlawful, under
Du Pont, with respect to nonunit employees.Moreover, the Company offered no explanation for its pro-posal that the job steward could not serve as team leader.
That proposal, particularly when considered in the context of
the Company's reference to the unfair labor practice charge,
tends to indicate that the proposal was designed as punitive
and humiliating to the Union.By the time the parties adjourned on October 30, theUnion had made major concessions. By reason of such con-
cessions, the parties appeared to be moving toward a con-
tract. The Company's CQI proposal marked a turning away
from such agreement, and the Company was well aware of
this fact. The Company was well aware, from the parties'
prior discussions and prior events, that the Union could not
accept such proposal, or seriously consider it, and still main-
tain the respect of the unit employees.I find that the Company presented its CQI proposal inorder to thwart the prospect that the November 9 session
might result in further union concessions or other discussions
which could result in agreement on a contract. I find that the
proposal was not made in good faith, and may properly be
considered as evidence that the Company was negotiating
without intent to reach agreement.The November 9 meeting ended, in Felici's words, ``nega-tively.'' Muller testified that he was disappointed at the lack
of company reciprocation. When Muller asked how the initial
employment article fit in with the Company's proposal on
seniority (i.e., no seniority for part-time employees), King
answered brusquely that ``it didn't.'' The Federal mediator
said he would schedule the next meeting. He did not do so. 618DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3At the November 9 session, the Company complained that theUnion had not paid its share of the negotiation expenses. This matter
will be discussed at a later point in this decision.The parties next met on March 29, 1993, under cir-cumstances which will be discussed.3D. Alleged Evidence of Company Animus Toward theUnion, and Alleged Unlawful Surveillance of EmployeeUnion ActivityTheresa Leo was in charge of the Company's food servicedepartment from about 1989 until December 1993. She con-
ducted periodic meetings of department supervisory person-
nel. Leo testified that the meetings were designed to ``keep
the supervisors informed so we're all doing the same thing,
for consistency, really.''Leo conducted one such meeting on July 29, 1992. Assist-ant Department Director Bonnie McLaughlin took minutes of
the meeting. Copies of the minutes were distributed to all su-
pervisory personnel. Leo kept a copy of the minutes in the
department file.Item 17 of the minutes stated as follows:17ÐUnionsÐEducate staff on unions. We are per-mitted to give examples, opinions. (i.e. ``I wouldn't
join a union because of dues and someone else speaks
for you regarding policies and procedures'') We
(mgr/supv) are not to acknowledge union cards or offi-cers. If a union representative (outside CCH) ap-
proaches, contact Human Res. or Security.Let staff know why you wouldn't sign a cardÐtheyare legally binding from day signed & rights are for-
feited at that time.Item 17 continued on the next page, as follows:Unions (cont)Please keep an eye on our staff during working timeif the[y] are speaking with Maint. for [more than] 5
minÐthis is a Quantity of Work issue. Maint can only
speak to them on break time or when off the clock.The Company stipulated that the minutes were accurate.Leo, who was presented as a company witness, testified that
the Company did not have a formal 5-minute rule, she felt
that any conversation of more than 5 minutes was not a busi-
ness conversation, she gave maintenance as an example,
which could have applied to any conversation, and her re-
marks concerned quantity of work, and were not related to
the Union. However, this would not explain why her remarks
were placed under the topic heading of ``Unions.'' Moreover,
the minutes indicated that Leo referred only to conversations
with maintenance employees. The minutes also indicated that
Leo instructed that maintenance employees could speak to
food service employees only on breaks or when off the
clock, although the Company had no general rule prohibiting
conversations between employees during companytime.In light of Leo's testimony concerning the purpose of de-partmental supervisory meetings, I find that Leo's remarks
reflected company policy. I find that Leo's remarks reflected
a company policy and intent to isolate the maintenance em-
ployees in order to prevent the spread of unionization. TheCompany recognized that the food service department em-ployees, in particular, were potentially receptive to unioniza-
tion. I further find that Leo's remarks at the meeting may
properly be considered as evidence of the Company's over-
riding determination to prevent the spread of unionization at
the Hospital, and that this goal governed its course of con-
duct in the unit negotiations.The complaint alleges that on or about November 24,1992, the Company by its security director, Kenneth
Sensening, and by Assistant Director of Human Resources
Felici, outside the Hospital, engaged in surveillance of its
employees' union activities, by taking photographs and vid-
eotapes of those activities.Felici and Guardiani testified in sum as follows: In Sep-tember, when the Company heard rumors of a strike, the
Company implemented contingency plans. Among other ac-
tions, the Company drew a yellow line around, but about 20
feet within, its actual unmarked property line. The Company
did not at any time post signs prohibiting trespassing on its
premises. The hospital premises are open to the public, and
persons routinely enter its premises without being checked.
The Company does not care if the general public comes onto
its premises. The Company has previously asked solicitors to
leave its premises, but never photographed them. The Com-
pany has a no-solicitation policy. However, the only such
stated policy (contained in the employee handbook) purports
to restrict only solicitation by employees. The Company's
premises, including a portion within the yellow line, contains
a public easement (Marshall Street). Therefore, vehicles pro-
ceeding on Marshall Street travel on company premises. The
purpose of the yellow line was to enable a court to determine
the propriety of an order enjoining the Union from trespass
picketing.On November 24, Union Officials Muller, Lehman, andUniatowski, accompanied by nonemployee union members,
went to the hospital area for the purpose of distributing union
literature. There were a total of 16 or 17 handbillers (not all
at the same time). They posted themselves at three or four
entrances to the hospital premises. The hospital premises oc-
cupy more than 50 acres. In the morning, and again in the
afternoon, they distributed, or attempted to distribute hand-
bills to occupants of vehicles entering or leaving the prem-
ises. Typically, there were four or fewer handbillers at each
entrance. The handbills were addressed to the Company's
employees. The handbills asserted, in sum, that the Company
was cutting union employees, including not giving union em-
ployees a pay increase that other employees received, in
order to keep other employees from joining the Union. They
urged the employees to ``join us.''The Union did not give the Company advance notice ofthe handbilling. Muller testified that the union officials be-
lieved that the yellow line marked a property line, and there-
fore instructed the handbillers not to cross the line. The
handbillers usually, but not always, remained outside the
line. On some occasions, they crossed over the line inadvert-
ently, or in the course of distributing or attempting to distrib-
ute the handbills. A videotape taken by Company Security
Director Sensening, indicates that at one entrance, the
handbillers might have blocked the view of exiting drivers if
they remained outside the yellow line.Muller testified that none of the handbillers blocked in-gress or egress to the hospital premises. Felici, who was 619CHESTER COUNTY HOSPITALpresent, testified that the handbillers sometimes blocked en-trances. Muller testified that the handbillers moved only in
response to vehicles, and did not engage in patrolling. No
witness testified that the handbillers engaged in patrolling.
Felici testified that in his opinion, the handbillers were not
picketing.It is undisputed that Felici and Sensening videotaped andphotographed still pictures of the handbillers, handbilling,
and attempted handbilling. Videotaping and photograping of
handbilling included, in some instances, vehicles and their
occupants.Felici testified in sum as follows: At 6 a.m. on November24, Sensening informed him of the handbilling. Felici went
to the hospital premises. Although Sensening was
videotaping and photographing the handbillers and
handbilling, company President Pepper, Company Attorney
King, and company chief operating officer Prisitis instructed
him to do likewise. They told him to do so because the
Company needed physical evidence of illegal activity, includ-
ing trespassing. Felici had never previously operated a video
camera, and admittedly, ``was not an accomplished user of
one of those.'' Although he sometimes videotaped the
handbilling, there were significant periods of time when he
held the camera to his eye without pressing the ``on'' button,
i.e., when he knowingly pretended to be filming when not
actually doing so.Assistant Vice President Guardiani testified that the Com-pany treated the Union in the same way as any other solicit-
ing organization. However, the Company never told the
union handbillers that they were trespassing, or asked them
to leave. As indicated, the Company never previously photo-
graphed solicitors, whether or not they were on hospital
premises. Guardiani's assertions were patently inconsistent,
and at least in part, incredible.On the same day as the handbilling, Company PresidentPepper issued a letter to the Company's employees. Pepper
stated the Company's position on the negotiations and union
organization. Pepper cautioned the employees that they
should not sign union cards unless they were comfortable
with what it meant for their future. Pepper added that the
employees should know that union cards ``can be considered
public information.'' This was the same letter in which Pep-
per assured the employees that the Company did not intend
to reduce their benefits.I do not credit the Company's explanation for the conductof Felici and Sensening in photographing and videotaping the
handbillers and handbilling, and in pretending to do so. As
indicated, Felici testified that they acted pursuant to legal ad-
vice, in order to provide evidence of illegal activity, includ-
ing trespassing. It is axiomatic that in order to establish a
case of trespass, an attorney in such circumstances would ad-
vise his client to inform the alleged offenders that they were
trespassing, and request them to leave the premises. See 18
Pa. C.S. Sec. 3503. Nevertheless, although the Company
contends that the union handbillers distributed literature on
hospital premises, the Company never took such action.
Company Officials Guardiani and Bramble testified, in sum,
that company security personnel have previously requested
solicitors to leave the hospital premises. The Company's fail-
ure to do so in the present situation was inconsistent with its
purported concern to build a case against illegal union activ-
ity.If the Company sought to obtain physical evidence of ille-gal activity, in order to make a case against the Union, it is
unlikely that the Company would assign that task to a person
who had no prior experience in operating a video camera. It
would also make no sense, and serve no useful purpose, if
that person, for significant periods of time, pretended to vid-
eotape the handbilling without actually doing so. However,
if the Company sought to intimidate its employees, and dis-
courage them from taking union literature or otherwise mak-
ing contact with the Union, then it would make sense to as-
sign that task to a high-ranking personnel official like Felici,
regardless of his lack of qualifications as a photographer. It
would also make sense, for that purpose, for Felici to pretend
to videotape the handbilling without actually doing so.As discussed, the Company determined to prevent furtherunionization among its employees, and toward that end, to
discourage its unorganized employees from contact with the
Union and the unit employees. I find that this was the Com-
pany's motive in photographing and videotaping the
handbillers and handbilling on November 24, and in pretend-
ing to engage in such conduct.This is not a case in which an employer, in an inconspicu-ous manner, simply and passively observes open union activ-
ity. Rather, the Company, in a conspicuous manner, engaged
in conduct which predictably tended, and was in fact de-
signed, to intimidate its employees and thereby discourage
them from receiving union literature. Therefore, the Com-
pany violated Section 8(a)(1) of the Act by engaging in sur-
veillance of employee union activity. New Process Co., 290NLRB 704, 717 (1988), enfd. mem. 872 F.2d 413 (3d Cir.
1989). The Company further violated Section 8(a)(1) in cre-
ating the impression of surveillance of union activity by
photographing and videotaping the handbilling, and in par-
ticular, by pretending to engage in such conduct.As the Company's motivation for its conduct was unlaw-ful, it is immaterial whether the union handbillers, at times,
entered onto company property, temporarily blocked en-
trances, or otherwise engaged in unprotected conduct. DaytonHudson Corp., 316 NLRB 85 (1995). The employees whowere entering or leaving the Company's premises had a
statutorily protected right, if they wished, to accept union lit-
erature. The Company, by its conduct, interfered with, re-
strained, and coerced its employees in the exercise of that
right.If necessary to determine whether the Union engaged inunprotected activity, I would find, first, that the Union did
not violate the notice provision of Section 8(g) of the Act.
Section 8(g) requires, in sum, that a labor organization give
a 10-day notice ``before engaging in any strike, picketing, orother concerted refusal to work at any health care institu-tion'' (emphasis added). Here, the Union did not engage in
or induce any employees to engage in a work stoppage, and
there were in fact no work stoppages. The Union did not
even engage in picketing. Rather, the Union engaged in pub-
licity other than picketing, by distributing and attempting to
distribute handbills to the Company's employees. See NLRBv. Servette, Inc., 377 U.S. 46 (1964).I further find that the Union's handbilling was substan-tially, if not totally protected conduct under the Act. The
Company failed to establish that the Union engaged in ``tres-
passing.'' As indicated, the company's premises were gen-
erally open to the public, the alleged company premises in- 620DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
cluded a public right of way, and the Company never toldthe handbillers that they were trespassing, or requested them
to leave the premises. Evidence of temporary blocking of en-
trances was at best isolated and inconclusive. Moreover,
most of the photographing and videotaping was directed at
clearly protected union activity, i.e., handbillers or
handbilling outside of the yellow line, which did not involve
any arguable blocking. Most significantly, as discussed, the
employees were engaged in statutorily protected activity.E. Concluding Findings with Respect to the AllegedFailure to Provide the Unit Employees with the July1992 General Wage IncreaseI find without merit the Company's affirmative contentionthat the Union's charge with respect to this allegation was
not timely filed. The Union's first amended charge, filed on
November 30, 1992, alleged that the Company violated Sec-
tion 8(a)(1), (3), and (5) of the Act, in part, by discriminating
against bargaining unit employees in terms of wages and
working conditions. That charge encompassed the present al-
legation. Therefore, the present charge was timely filed.Addressing the merits, I find that the Company violatedSection 8(a)(1) and (5) of the Act by unilaterally failing and
refusing to grant the unit employees the July 1992 general
4.5-percent wage increase. The Company's December 3,
1991 letter speaks for itself. As discussed, the Company un-
equivocally informed the Union that it had an established
policy of granting an annual across-the-board increase to all
its employees. The Union promptly responded, in sum, that
it anticipated the Company would continue that practice until
a contract was reached. Nevertheless the Company, without
any advance notice to the Union, or affording the Union an
opportunity to bargain over the matter, proceeded to an-
nounce to its employees, and then implement, a 4.5-percent
general wage increase, excluding the unit employees.The Company thereby violated Section 8(a)(1) and (5).``An employer has a duty not to change past practices for
employees who are represented by a union until it has bar-
gained to impasse on that subject with the union.'' RockyMountain Hospital, 289 NLRB 1347 (1988), citing NLRB v.Katz, 369 U.S. 736, 745±747 (1962); see also Central MaineMorning Sentinel, 295 NLRB 376 (1989). In particular, ``anemployer that has a practice of granting merit raises that are
fixed as to timing but discretionary as to amount may not
discontinue that practice without bargaining to agreement or
impasse with the union.'' Lamonts Apparel, 317 NLRB 286(1995), citing Daily News of Los Angeles, 315 NLRB 1236(1994). Here, the Company compounded its violation by fail-
ing even to give the Union advance notice of its action.
Talsol Corp., 317 NLRB 290 (1995); Century Wine & Spir-its, 304 NLRB 338, 347 (1991).This is not a case such as Postal Service, 261 NLRB 505(1982), relied on by the Company, which involved wage in-
creases ``randomly given'' at ``irregular intervals.'' The
Company's reliance on Winn-Dixie Raleigh, Inc., 267 NLRB231, 235 (1983), is also misplaced. In Winn-Dixie, the em-ployer gave advance notice of its intentions, the parties were
engaged in intensive negotiations over wages, the increases
granted by the employer varied among job classifications,
and the employer and union could not agree as to the amount
of increase which would be applicable to the unit employees.
In these circumstances, the Board held that the employer didnot act unlawfully in failing to give an increase to the bar-gaining unit employees. In the present case, the Company
and the Union had an express understanding that the unit em-
ployees would receive the same general increase as that
given to all other employees, the Company violated that un-
derstanding, the Company gave no advance notice to the
Union of its action, and the Company announced and imple-
mented the increase before presenting its wage proposal, and
before the parties had even began negotiations over wages.I further find that the Union did not, through the subse-quent negotiations over wages, waive its right to object to
the Company's unilateral failure to grant the 4.5-percent
wage increase to the unit employees. As the Company failed
to afford the Union prior notice and an opportunity to nego-
tiate the matter, the Union, as of the July 8 bargaining ses-
sion (when the Company initially presented its wage pro-
posal), was presented with a fait accompli. Century Wine,supra. Moreover, the Company clouded the issue by taking
the position that a 4.5-percent wage increase was incor-
porated into its wage proposal. In these circumstances, the
Union did not clearly and unmistakably waive its right to ob-
ject to the Company's unilateral failure and refusal to grant
the unit employees an actual, not fictional, 4.5-percent wage
increase. Indeed, the Union, through its October 30 and No-
vember 9 proposals, maintained its position that the unit em-
ployees were entitled to the 4.5-percent general wage in-
crease, retroactive to July 1992.I further find that the Company's course of conduct withrespect to this matter may properly be considered as evidence
of an overall failure and refusal to bargain in good faith with
the Union. See Rocky Mountain Hospital, supra at 1348. Inthis regard, I find particularly significant, the Company's ac-
tions in violating its understanding with the Union, mislead-ing the Union, and failing to inform the Union of its inten-
tions.F. Tentative Concluding Findings with Respect to theCompany's Alleged Overall Failure and Refusal toBargain in Good Faith with the UnionThe complaint alleges in sum that the Company and theUnion met in negotiations at various times from March
through November 1992, and that during this period the
Company made harsh and regressive proposals. The com-
plaint further alleges that by its overall conduct, including
the Company's unilateral exclusion of the unit employees
from the general wage increase, the Company failed and re-
fused to bargain in good faith with the Union.As indicated, the complaint focuses on the negotiationsduring the period from March through November 1992.
When the parties adjourned on November 9, no further meet-
ings were scheduled, and there was no indication of further
movement from either the company or the union side. The
Federal mediator, who said he would schedule the next meet-
ing, never did so. The Union sought recourse through other
means. On November 23, the Union filed its initial unfair
labor practice charge, followed by amended charges. On No-
vember 24, as discussed, the Union sought, through
handbilling, to enlist support from the Company's unorga-
nized employees. Thereafter, the Union sought to use its
charges as a lever to resume negotiations. By letter dated
February 25, 1993 (which will be discussed), the Union pro-
posed, in sum, to withdraw its charges in exchange for con- 621CHESTER COUNTY HOSPITALcessions by the Company, including acceptance of theUnion's November 9 contract proposal. On March 29, 1993,
the parties resumed negotiations.If there was good-faith bargaining between the parties dur-ing the negotiations from March through November 1992,
then as of November 9, the parties were at least arguably at
an impasse. In these circumstances, and in light of the com-
plaint allegations, I shall at this point address the merits of
the complaint with respect to the negotiations from March
through November. If the Company bargained in good faith
during this period, then the pertinent complaint allegations
should be dismissed. If the complaint allegations are meri-
torious, then I should next address the question of whether
a remedial order would be warranted in light of the resumed
negotiations in 1993. See and compare Fire Fighters, 304NLRB 401, 403, 416 (1991).In determining the merits of an alleged overall failure andrefusal to bargain in good faith, it is necessary to consider
the totality of the evidence concerning the negotiations and
the circumstances surrounding those negotiations. In making
that appraisal, the Board and the administrative law judge
cannot be limited as a practical matter, and are not limited
to particular elements set forth in the complaint or otherwise
argued by the General Counsel. The allegation of failure and
refusal to bargain in good faith is complete in itself, as an
alleged unfair labor practice. Griffin Inns, 229 NLRB 199(1977); Lee Deane Products, 181 NLRB 1047, 1048 (1970).On consideration of the evidence, including matters pre-viously discussed, I find that the Company had at all times
an overriding concern to prevent the spread of unionization
at its facility. That concern governed its strategy in the nego-
tiations. To achieve its goal, the Company entered the nego-
tiations with a fixed determination to avoid reaching a con-
tract with the Union. As part of its strategy, the Company
advanced and adhered to harsh, regressive, and discrimina-
tory proposals, and adamantly rejected union proposals, with-
out any valid subjective or objective basis, advancing false
reasons or no reasons at all, knowing that its positions were
predictably unacceptable to the Union. The Company thereby
failed and refused to bargain in good faith with the Union.As indicated, Felici testified with respect to the negotia-tions, that he neither knew nor considered how the Union or
the unit employees would react to each company proposal.
Rather, he (or the Company) would decide what was in the
best interests of the Company and the Union. Felici added
that he viewed the bargaining as a ``give and take'' process.Felici's professed approach to the negotiations representedthe antithesis of good-faith bargaining. In order to engage in
good-faith bargaining, it is necessary to understand the wish-
es of the other party, and to attempt, where feasible, to ac-
commodate those wishes. In fact, the Company understood
from the outset, the preferences and aspirations of the union
and the unit employees. The Company was fully aware, from
the preliminary discussions and the Union's initial contract
proposal, that the unit employees were generally satisfied
with existing benefits and wages, but were concerned about
job security. They wanted meaningful union representation,
including a grievance-and-arbitration procedure, and some
form of union security, coupled with dues checkoff.Knowing and understanding the unit employees' wishes,the Company deliberately presented and adhered to proposals
and positions which were plainly calculated to thwart thosewishes. The Company proposed, for the unit employees, sig-nificant reductions or restrictions on existing benefits and
conditions of employment. These included, as discussed, the
Company's proposals on shift differential, overtime, sick
leave, holidays, jury duty, and layoff and recall. The Com-
pany also proposed wage reductions for most of the unit em-
ployees, although it had never reduced employee wages, and
did not plead financial hardship. The Company advanced and
adhered to such proposals, without any rational basis, ad-
vancing false or pretextural reasons, or no reasons at all.Notwithstanding the unit employees' desire for job secu-rity and meaningful union representation, the Company ad-
vanced and adhered to proposals which would significantly
deprive the Union and the unit employees of rights which
they would have even in the absence of a contract. Under the
Company's proposals, the Union would have no rights to
bargain over such critical matters as subcontracting, pen-
sions, and wage rate progression. Employees could not
grieve over discipline and discharge (under the management-
rights clause), or refuse to cross a primary picket line. The
Company's proposals, when viewed in their entirety, ren-
dered its agreement on a grievance-and-arbitration procedure
largely meaningless.The Company's professed indifference to the wishes of theUnion and unit employees contrasted sharply with its dem-
onstrated solicitude toward the wishes and attitudes of its un-
organized employees. Shortly after the Union's certification,
and prior to commencement of negotiations, the Company
initiated its intensive survey of employee attitudes. The Com-
pany repeatedly expressed its determination to accommodate
its employees' preferences, and redress their grievances. The
Company assured the unorganized employees that it would
not change existing benefits, unless the changes benefited the
employees. The Company pointedly informed the employees
on June 25 that they, but not the unit employees, would re-
ceive a 4.5-percent wage increase. The Company also imple-
mented a grievance procedure for the unorganized personnel,
which in some respects was superior to its proposals in the
contract negotiations. The grievance procedure included mat-
ters reserved to the Company under its management-rights
proposal, e.g., suspension pending discharge.The Company further demonstrated its bad faith by its uni-lateral failure to grant the unit employees the general wage
increase, and by its related course of conduct. That conduct,
as discussed, included misrepresentations and failure to in-
form the Union of the Company's intentions.The Company also demonstrated its bad faith by present-ing its last-minute (November 9) CQI proposal. As dis-
cussed, the Company repeatedly assured the Union that CQI
was voluntary, and not a matter for contract negotiation.
When, as a result of significant union concessions, the parties
appeared to be moving toward a contract, the Company in-
jected its mandatory CQI proposal into the negotiations, in-
cluding its punitive proposal that the job steward could not
serve as team leader. As discussed, the CQI proposal was not
made in good faith, but was designed to thwart agreement
between the parties.The Board certified the Union as representative of all full-time and regular part-time skilled maintenance and
groundskeeping employees, excluding all other employees.
Nevertheless, the Company adamantly adhered to its proposal
on recognition to exclude the only regular part-time em- 622DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4The case authorities relied on by the Company are not in point.City of Charlotte v. Firefighters Local 660, 426 U.S. 283 (1976), in-volved a constitutional question, and not one arising under the Act.
In Glomac Plastics v. NLRB, 592 F.2d 94, 97 (2d Cir. 1979), thecourt affirmed the Board's determination that the employer failed to
bargain in good faith. Other cases cited by the Company did not in-
volve factual situations comparable to the present case.ployee, and to include in the unit, casual and other employ-ees who were neither full-time nor regular part-time employ-
ees. The Company refused even to agree to the Union's
counterproposal to red circle the incumbent regular part-time
employee. The Company, by insisting on changing the cer-
tified bargaining unit, engaged in conduct violative of Sec-
tion 8(a)(5) of the Act. NLRB v. Southland Cork Co., 342F.2d 702, 706 (4th Cir. 1965); Beyerl Chevrolet, 221 NLRB710 (1975). Therefore, the Company's conduct may properly
be considered as evidence of an overall refusal to bargain ingood faith. It is also significant that notwithstanding union
proposals concerning part-time employees (including reten-
tion of existing benefits), the Company misled the Union by
waiting until the 10th bargaining session, on July 23, to
present its proposal on recognition.I further find that the Company's adamant refusal to con-sider either checkoff or any form of union security dem-
onstrates that the Company entered into the negotiations with
a fixed determination not to agree to either, and further evi-
dences overall bad-faith bargaining. The Company was well
aware that dues checkoff and union security were matters of
great importance to both the Union and the unit employees.
Nevertheless, from the outset of the negotiations, the Com-
pany asserted an unyielding position. The Company asserted,
in sum, and adhered to its position, that its ``philosophy''
was that the unit employees should decide whether to join
the Union, and that the Union should be responsible for col-
lecting dues. The Company further asserted that it did not
collect for other organizations, and would not start with
union dues.In fact, the Company had no policy against collecting forother organizations. The Company makes deductions from
employee paychecks for a multitude of items, including
United Way contributions. When confronted with this fact,
Director of Human Resources Bramble lamely explained that
United Way contributions were voluntary, and the Company
had been deducting for United Way for a long time. How-
ever, dues checkoff is also voluntary. Union dues cannot be
deducted from an employees' paycheck unless the employee
authorizes such deduction, and the Union's checkoff proposal
so provided. Whether the Company had been deducting for
United Way for a long time or a short time was irrelevant.
The Company's records indicate that it reserves code num-
bers for additional deductions, i.e., that it has a flexible pol-
icy which provides and allows for new or additional deduc-
tions.In its brief, the Company argues that it proposed, as an al-ternative to checkoff, that job stewards be authorized to col-
lect union dues. However, in the negotiations, the Company
never told the Union or took the position that it would agree
to such authorization as a substitute for checkoff. Moreover,
dues checkoff is not simply an accommodation to the Union.
It is equally important as a convenience and benefit to the
unit employees. Furthermore, the steward article, as proposed
by the Company and as tentatively agreed to by the parties,
was virtually useless as an effective means of dues collec-
tion. The unit employees worked on three shifts, and worked
throughout the Hospital. The article tightly restricted the
steward's movements and times when he could perform his
union duties. In these circumstances, the proposed article did
not provide a viable method for dues collection.This leaves the Company's ``philosophical'' assertion thatthe Union should be responsible for collecting dues. In light
of the Company's overall course of conduct, including its un-
lawful efforts to isolate the unit employees and insulate the
unorganized employees from unionization, I find that the
Company's adamant position on checkoff was motivated
solely by hostility toward unionization.The Union's initial proposed union-security clause, provid-ing in sum for a ``union shop,'' was lawful. ElectronicWorkers Union v. NLRB, 41 F.3d 1532, 1538 (D.C. Cir.1994). The proposed clause provided that it would be opera-
tive only to the extent permitted by law. The Company, in
the negotiations, never objected to the Union's proposal on
grounds that the proposal was unlawful. Rather, the Com-
pany based its opposition solely on its alleged philosophy
that the unit employees should decide whether or not to join
the Union.In an effort to meet the Company's stated objection, theUnion proposed an alternative maintenance of membership
clause, under which only those employees who had volun-
tarily joined the Union, would be required to maintain their
membership during contract term. The Company responded
by filibustering, i.e., pretending not to understand the
Union's proposal, although the Company knew full well
what it meant. The Company offered no new reason for re-
jecting this proposal.In its brief, the Company suggests that it refused to con-sider or agree to union security because the Company had a
good-faith doubt as to the Union's continued majority status.
However, in the negotiations, the Company never questioned
the Union's majority status, and never disputed the Union's
assertion that nearly all of the unit employees were union
members. Such a belated assertion further tends to indicate
a lack of good faith by the Company.In sum, for the reasons discussed, I find that the Compa-ny's asserted positions with respect to dues checkoff and
union security demonstrated that the Company was not bar-
gaining in good faith. Where, as here, the employer ada-
mantly opposes union security and checkoff on vague or gen-
eralized ``philosophical'' grounds or questionable assertions
of policy, the inference is warranted that the Employer en-
tered negotiations with a fixed intention not to consider or
agree to any form of union security or checkoff, and thereby
violated Section 8(a)(5) and (1) of the Act. Hospitality MotorInn, 249 NLRB 1036, 1040 (1980), enfd. 667 F.2d 562 (6thCir. 1982), cert. denied 459 U.S. 969 (1982); Sweeney & Co.v. NLRB, 437 F.2d 1127, 1134±1135 (5th Cir. 1971); Rock-ingham Machine-Lunex Co., 255 NLRB 89, 107 (1981),enfd. 665 F.2d 303 (8th Cir. 1981); Carolina Paper BoardCorp., 183 NLRB 544, 551 (1970).4The Company further evidenced lack of good faith by itspiecemeal approach to the negotiations, which predictably
frustrated the pace of negotiations, and frustrated movement
toward a contract. The Company never presented a com-
prehensive proposed contract, or offered to use the Union's 623CHESTER COUNTY HOSPITAL5All dates in this sec. III,G are for 1993, unless otherwise indi-cated.comprehensive proposals as a framework for negotiations. In-stead, the Company, over a period of nearly 6 months, pre-
sented its proposals on a piecemeal basis, in no coherent
order, culminating in its last-minute CQI proposal. The Com-
pany presented its job classification proposal before present-
ing its wage proposal, and presented its no strike-no lockout
proposal before presenting its proposal on grievance and ar-
bitration. This approach further demonstrated a lack of good-
faith intent to reach a contract. See Hotel Roanoke, 293NLRB 182, 184±185 (1989); Preterm, Inc., 240 NLRB 654fn. 3 (1979).G. The 1993 NegotiationsHaving determined that the Company failed and refused tobargain in good faith with the Union, I shall at this point re-
view the resumed negotiations in 1993 in order to determine
whether a remedial bargaining order is warranted in light of
those negotiations.By letter dated February 25, 1993,5to company counsel,the Union proposed in sum as follows: The Union would
withdraw its unfair labor practice charges and give the Com-
pany a release to date. Employees Kevin Ireson and Edward
Hoxter (evidently terminated) would also give releases to the
Company for conduct to date. The Company would reinstateIreson and Hoxter to their former positions, make them
whole for their losses, and accept the Union's November 9
contract proposal.The parties thereafter resumed negotiations, meeting onMarch 29. This was Company Assistant Director of Human
Resources Felici's last session.The Company presented modified versions of its proposalson CQI and seniority. On CQI, the Company eliminated ref-
erences to topics of discussion, and provided that the Union
would receive copies of minutes. On seniority, the Company
included provision for seniority rank and posting of a senior-
ity roster. There were no other material changes. The Union
accepted the Company's seniority proposal. There was no
agreement on CQI.The parties reviewed the Union's October 30 comprehen-sive proposal. The Company requested a clearer definition of
the Union's ``Agency Shop'' proposal (as discussed, the
Company understood that the Union was proposing a mainte-
nance of membership clause). The Company continued to re-
ject checkoff and any form of union security, whether union
shop or maintenance of membership, asserting that it wanted
nothing to do with locking in membership. The Union indi-
cated a willingness to accept CQI in exchange for a modified
union shop.On wages, the parties discussed red-circling, coupled witha 4.5-percent wage increase. There was no agreement. How-
ever, with respect to establishment of rates and wage pro-
gression, the Union agreed in principle to a company pro-
posal that decisions could be grieved to the company presi-
dent, but would not be subject to arbitration.The parties discussed, but remained in disagreement on,other matters, including shift differential, overtime, vacations,
holidays, sick days, pension plan, contract duration, and
placement of employee Phillips. The Company adhered to its
offer to agree to a 4-percent vacation bonus for regular part-time employees, if the Union accepted the 4-day minimumfor paid sick days. The Company rejected the Union's Octo-
ber 30 and November 9 counterproposals on vacations. The
Union indicated a willingness to accept the Company's pro-
posal on recognition. The Company stated that it would ad-
here to its practice of replacing personal tools broken on the
job, although the plant operating manual provided otherwise.
There was no disagreement on this.The parties next met on May 17. Bramble replaced Feliciin the negotiations. At this session, the Union made numer-
ous and significant concessions, signing off on the Compa-
ny's last proposals. The Company made no new substantive
concessions. Muller testified that the Union made its conces-
sions in order to narrow the areas of disagreement, but could
not agree to all of the Company's proposals.The parties signed off on the following company (last)proposals: vacations (with nothing for part-time employees),
CQI, seniority (not for part-time employees), pension (with
no union bargaining rights), job stewards, overtime (with ex-
clusion of nonworktime in determining overtime), and no-
strike no-lockout (with no primary picket line exception).
The parties also signed off on a company proposal on tool
storage, distribution, and inventory. The proposal incor-
porated the Company's current practice and position, that
maintenance personnel must provide their basic handtools,
but must keep such tools on the company premises. The
Union also agreed to withdraw its proposal for reclassifica-
tion of employee Phillips. The Union offered to accept the
Company's proposal on holidays if the Company agreed to
red circle incumbent employees at their present level of holi-
days. The parties agreed in principle on the Company's rec-
ognition article.The parties next met on July 14. The Company offered toagree to the Union's red-circling offer on holidays, if the
Union withdrew its proposal for checkoff. The Union em-
phatically rejected the Company's offer. The Union an-
nounced that it was withdrawing its maintenance of member-
ship proposal, and would consider only a standard union-se-
curity clause. The Union said that there was no purpose in
talking further if the Company was unwilling to move on
union security and checkoff.The Union asked if the Company would agree to a 4.5-percent wage increase, retroactive to July 1992. The Com-
pany said that it would consider the matter, but made no for-
mal proposal.There were no agreements at the July 14 session.Guardiani testified, and his notes indicate, that at that ses-
sion, the Company presented a slightly revised version of itssick days' proposal, which was not signed off on. No such
proposal was presented in evidence. Muller initially testified
that at some point in the 1993 negotiations, the parties
agreed to the Company's sick days' proposal, including the
4-day minimum. However, he subsequently testified that the
matter was still open as of the last session on December 22.
Guardiani's notes for the last session indicate that sick time
was one of the remaining open issues. No signed-off pro-
posal on sick days was presented in evidence. In sum, the
evidence tends to indicate that the parties never reached
agreement on a sick days' article.At the July 14 session, the Company raised the matter ofthe Union's failure to pay its share of the cost of negotia- 624DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
tions. The Company previously raised this matter in lettersto the Union.During the interval between the July 14 and December 22bargaining sessions, the Company on several occasions noti-
fied the Union of proposed changes in terms and conditions
of employment. The Company on each occasion asked the
Union if it objected to the changes. The Union did not object
to any of the changes.At the last session on December 22, the Company pro-posed that the Union withdrew all pending unfair labor prac-
tice charges, including an 8(a)(3) charge filed by or on be-
half of Unit Steward Doyle Donovan, in exchange for a 4.5-
percent retroactive wage increase. By this time, the Regional
Director (on July 20) had issued the present complaint. The
Regional Director subsequently declined to proceed on
Donovan's charge. Guardiani testified that the Company's
proposal did not include red-circling, i.e., that for most of the
unit employees, the Company was proposing a theoretical
rather than an actual wage increase. By an exchange of cor-
respondence shortly before the December 22 session, the
Company proposed, and the Union agreed, that the unit em-
ployees would receive the same 1-percent bonus (ranging in
amount from $20 to $500) as other company personnel, in
lieu of a 1993 across-the-board rate increase.The Union responded that it would discuss wages in thecontext of a total contract package. The Union indicated that
it would be receptive to ``me too'' on wages, i.e., that the
unit employees would receive the same increases as other
personnel. After a caucus, the Company amended its pro-
posal to exclude reference to Donovan's charge. The Unionadhered to its position. There was no further movement by
either party, and the session adjourned.As of December 22, the parties had not reached agreementon wages, shift differential, holidays, sick days, union secu-
rity, dues checkoff, and contract duration. They had agreed
in principle on recognition, but had not reduced their agree-
ment to writing. Muller testified that if union security and
checkoff were the only outstanding issues, the Union might
have attempted to persuade the unit employees that they
could seek such provisions in the next contract. However, the
Union never so informed the Company. Guardiani testified
that he understood that the Union would not agree to a con-
tract without union security and checkoff.H. Concluding Findings Concerning the Effect of the1993 Negotiations on the Company's Unlawful Failureand Refusal to Bargain in Good FaithOn consideration of the 1993 negotiations, I find that theCompany continued on its course of failing and refusing to
bargain in good faith with the Union. Therefore, the Com-
pany was and continues to be in violation of Section 8(a)(5)
and (1) of the Act, and a remedial bargaining order is war-
ranted.The Company rigidly adhered to positions taken in the1992 negotiations, including those, as previously found,
which were not advanced in good faith. For its part, the
Union demonstrated flexibility, and a continued willingness
to make deep and significant concessions in order to move
toward agreement on a contract. Virtually all movement to-
ward such agreement was generated by union acceptance of
company proposals. The Union offered to accept the Compa-
ny's humiliating CQI proposal in exchange for a modifiedunion shop. The Company would not budge from its pre-determined rejection of any form of union security, but the
Union nevertheless signed off on CQI. The Union withdrew
its proposal for a maintenance-of-membership clause, only
after it became apparent that the Union's broad concessions
of May 17 did not stimulate any significant movement by the
Company.The fact that the Union, in a desperate effort to move to-ward a contract, accepted company proposals, including
those made in bad faith, does not preclude a finding that the
Company failed and refused to bargain in good faith. Gen-eral Electric Co. v. NLRB, 400 F.2d 713, 727 (5th Cir.1968), cert. denied 394 U.S. 904 (1969). Indeed, even if a
union totally capitulates in the face of bad-faith bargaining,
and agrees to a contract (in essence, on the employer's
terms), that result does not preclude a finding of employer
failure and refusal to bargain in good faith. NLRB v. GeneralElectric Co., 418 F.2d 736, 746 (2d Cir. 1969), cert. denied397 U.S. 965 (1970). Rather, the Union's conduct, as here,
demonstrates good-faith bargaining on its part. I find without
merit, the Company's argument that the Union failed or re-
fused to bargain in good faith.In finding that the Union bargained in good faith, I spe-cifically find that the Company was not excused from rem-
edying its unlawful conduct by reason of the Union's evident
failure to pay its share of the cost of negotiations. Rather,
that is a matter to be taken up in resumed negotiations, when
the Company commences bargaining in good faith.CONCLUSIONSOF
LAW1. The Company is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. All full-time and regular part-time skilled maintenanceand groundskeeping employees employed at the Company's
701 East Marshall Street, West Chester, Pennsylvania facil-
ity, excluding all other employees, office clericals, guards
and supervisors as defined by the Act, constitute a unit ap-
propriate for collective-bargaining within the meaning of
Section 9(b) of the Act.4. Since December 3, 1991, the Union has been and is theexclusive collective-bargaining representative of the Compa-
ny's employees in the unit described above.5. By interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed them by Sec-
tion 7 of the Act, the Company has engaged and is engaging
in unfair labor practices within the meaning of Section
8(a)(1) of the Act.6. By failing and refusing to bargain in good faith withthe Union as the exclusive collective-bargaining representa-
tive of the employees in the appropriate unit, and by unilater-
ally failing and refusing to provide the unit employees with
a scheduled annual across-the-board wage increase without
affording the Union advance notice and an opportunity to
bargain concerning such action, the Company has engaged in
and is engaging in unfair labor practices within the meaning
of Section 8(a)(5) of the Act.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section
2(6) and (7) of the Act. 625CHESTER COUNTY HOSPITAL6Under New Horizons, interest on and after January 1, 1987, iscomputed at the ``short-term Federal rate'' for the underpayment of
taxes as set out in the 1986 amendment to 26 U.S.C. §6621.
7If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.8If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''THEREMEDYHaving found that the Company has committed violationsof Section 8(a)(1) and (5) of the Act, I shall recommend that
it be required to cease and desist therefrom and from any
like or related unlawful conduct, to post appropriate notices,
and to take certain affirmative action designed to effectuate
the policies of the Act. I shall recommend that the Company
be ordered to, on request, bargain in good faith with the
Union, and compensate the unit employees for its failure to
grant them the July 1992 general wage increase. Compensa-
tion shall be computed in the manner set forth in Ogle Pro-tection Service, 183 NLRB 682 (1970), with interest as com-puted in New Horizons for the Retarded, 283 NLRB 1173(1987).6The Company shall be required to preserve andmake available to the Board or its agents, on request, payroll
and other records to facilitate the computation of reimburse-
ment due.The General Counsel has requested (G.C.'s Br. p. 62) thatas part of an appropriate remedy, the certification year
should be extended to enable a reasonable period of good-
faith bargaining. The Union was certified on December 3,
1991. Contract negotiations began on March 17, 1992. The
Company commenced its unlawful conduct on April 9, when
it responded to the Union's proposals with a fixed determina-
tion to avoid reaching a contract, asserting positions which
were not made in good faith. By engaging in a course of
bad-faith bargaining, the Company substantially deprived the
employees of the benefit of representation by a certified
union, and deprived the Union of the benefit of such certifi-
cation. Therefore, I am granting the General Counsel's re-
quest, and recommending that, on resumption of bargaining
and for 8 months thereafter, the Union be regarded as if the
initial year of certification had not yet expired. See Mar-JacPoultry Co., 136 NLRB 785 (1962); Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended7ORDERThe Respondent, the Chester County Hospital, West Ches-ter, Pennsylvania, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Failing and refusing to bargain collectively in goodfaith with the Union as the exclusive collective-bargaining
representative of all its employees in the above-described ap-
propriate unit.(b) Unilaterally changing terms and conditions of employ-ment of unit employees without affording the Union prior
notice and an opportunity to negotiate and bargain concern-
ing such changes as the collective-bargaining representative.(c) Engaging in surveillance of its employees' union ac-tivities, or creating the impression of surveillance of such ac-
tivities by photographing or videotaping employee union ac-
tivity or pretending to engage in such conduct.(d) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) On request, bargain collectively with the Union as theexclusive collective-bargaining representative of the employ-
ees in the appropriate unit described above, with regard to
rates of pay, hours of employment, and other terms and con-
ditions of employment and, if an understanding is reached,
embody such understanding in a signed agreement.(b) Regard the Union on resumption of bargaining and for8 months thereafter as if the initial year following certifi-
cation had not yet expired.(c) Compensate the unit employees for its failure to grantthem the July 1992 general 4.5-percent wage increase, as set
forth in the remedy section of this decision.(d) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of reimbursement due under the terms of this Order.(e) Post at its West Chester, Pennsylvania facility copiesof the attached notice marked ``Appendix.''8Copies of thenotice, on forms provided by the Regional Director for Re-
gion 4, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent imme-
diately upon receipt thereof, and be maintained by it for 60
consecutive days thereafter, in conspicuous places, including
all places where notices to employees are customarily posted.
Reasonable steps shall be taken by the Respondent to ensure
that the notices are not altered, defaced, or covered by any
other material.(f) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
fail or refuse to bargain collectively in goodfaith with International Brotherhood of Teamsters, AFL±CIO,
Local 312 as the exclusive collective-bargaining representa-
tive of our employees in the appropriate unit. The appro-
priate unit is: 626DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
All full-time and regular part-time skilled maintenanceand groundskeeping employees employed by us at our
701 East Marshall Street, West Chester, Pennsylvania
facility, excluding all other employees, office clericals,
guards and supervisors as defined by the Act.WEWILLNOT
unilaterally change terms and conditions ofemployment of our unit employees without affording Local
312 prior notice and an opportunity to negotiate and bargain
concerning such changes as the exclusive collective-bargain-
ing representative.WEWILLNOT
engage in surveillance of our employees'union activities, or create the impression of surveillance of
such activities by photographing or videotaping employee
union activity or pretending to engage in such conduct.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of your right to engage
in union or concerted activities or to refrain therefrom.WEWILL
, on request, bargain collectively with Local 312as the exclusive collective-bargaining representative of our
employees in the appropriate unit described above, with re-
gard to rates of pay, hours of employment, and other terms
and conditions of employment and, if an understanding is
reached, embody such understanding in a signed agreement.WEWILL
regard Local 312 on resumption of bargainingand for 8 months thereafter as if the initial year following
certification has not expired.WEWILL
compensate the unit employees for our failure togrant them the July 1992 general 4.5-percent wage increase,
with interest.THECHESTERCOUNTYHOSPITAL